As filed with the Securities and Exchange Commission on December 12, 2007 Registration No. 333-144677 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SB-2/A Amendment No. 2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 COIL TUBING TECHNOLOGY HOLDINGS, INC. (Name of small business issuer in its charter) NEVADA 1382 76-0625217 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No.) 19511 Wied Rd. Suite E Spring, Texas 77388 281-651-0200 (Address and telephone number of principal executive offices and principal place of business or intended principal place of business) Jerry Swinford, Chief Executive Officer 19511 Wied Rd. Suite E Spring, Texas 77388 281-651-0200 (Name, address and telephone number of agent for service) Copies to: David M. Loev John S. Gillies The Loev Law Firm, PC The Loev Law Firm, PC 6300 West Loop South, Suite 280 & 6300 West Loop South, Suite 280 Bellaire, Texas 77401 Bellaire, Texas 77401 Phone: (713) 524-4110 Phone: (713) 524-4110 Fax: (713) 524-4122 Fax: (713) 456-7908 Approximate date of proposed sale to the public: as soon as practicable after the effective date of this Registration Statement. If any of the Securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. ( ) If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of earlier effective registration statement for the same offering. ( ) If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ( ) If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ( ) If delivery of the Prospectus is expected to be made pursuant to Rule 434, check the following box. ( ). CALCULATION OF REGISTRATION FEE Title of Each Amount Proposed Maximum Proposed Maximum Amount of Class of Securities Being Price Per Share(1) Aggregate Price(1) Registration To be Registered Registered Fee Common Stock 20,000,000 $0.10 $200,000 $61.40 Total 20,000,000 $0.10 $200,000 $61.40 (1) The shares included herein are being distributed to the stockholders of Coil Tubing Technology, Inc., a Nevada corporation. No consideration will be received by Coil Tubing Technology, Inc. in consideration of such distribution. The offering price is the stated, fixed price of $0.10 per share until the securities are quoted on the OTC Bulletin Board for the purpose of calculating the registration fee pursuant to Rule 457. This amount is only for purposes of determining the registration fee, the actual value of the securities will be based upon fluctuating market prices once the securities are quoted on the OTC Bulletin Board. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the SEC, acting pursuant to said Section 8(a), may determine. PROSPECTUS COIL TUBING TECHNOLOGY HOLDINGS, INC. DISTRIBUTION OF 20,000, We are furnishing this Prospectus to the shareholders of Coil Tubing Technology, Inc., a Nevada corporation (“Coil Tubing”). Shareholders of Coil Tubing will receive one (1) share of Coil Tubing Technology Holdings, Inc. (the “Company,” “we,” and “us”) for every shares of Coil Tubing which they own on , 200_, the record date of the distribution (the “Record Date” and the “Distribution”). Any fractional shares left as a result of the Distribution will be rounded up to the nearest whole share. The Distribution is expected to be effected as soon as practicable after the date the registration statement, of which this Prospectus is a part, is declared effective. Certificates representing the shares of Company common stock will be mailed to the Coil Tubing stockholders on that date or as soon thereafter as practicable. No fractional shares of Company common stock will be issued. We are bearing all costs incurred in connection with this Distribution. Before this offering, there has been no public market for our common stock and our common stock is not listed on any stock exchange or on the over-the-counter market. This Distribution of our common shares is the first public Distribution of our shares. It is our intention to seek a market maker to publish quotations for our shares on the OTC Electronic Bulletin Board; however, we have no agreement or understanding with any potential market maker. Accordingly, we can provide no assurance to you that a public market for our shares will develop and if so, what the market price of our shares may be.The shares registered in the Distribution will be sold at $0.10 per share until our shares are quoted on the OTC Bulletin Board, if ever, and thereafter at prevailing market prices or privately negotiated prices. SHARES OF COIL TUBING TECHNOLOGY HOLDINGS, INC. INVOLVE A HIGH DEGREE OF RISK. WE URGE YOU TO READ THE "RISK FACTORS" SECTION BEGINNING ON , ALONG WITH THE REST OF THIS PROSPECTUS RELATING TO RISKS ASSOCIATED WITH THE SECURITIES REGISTERED HEREIN. NEITHER THE SEC NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES, OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THE DATE OF THIS PROSPECTUS IS, 2007 TABLE OF CONTENTS Prospectus Summary 8 Summary Financial Data 11 Questions and Answers Concerning the Stock Distribution 27 Risk Factors 13 The Spin-Off 23 Use of Proceeds 28 Dividend Policy 28 Legal Proceedings 28 Directors, Executive Officers, Promoters and Control Persons 29 Security Ownership of Certain Beneficial Owners and Management 32 Interest of Named Experts and Counsel 35 Indemnification of Directors and Officers 35 Description of Business 36 Management’s Discussion and Analysis of Financial Condition and Results of Operations 47 Description of Property 50 Certain Relationships and Related Transactions 50 Executive Compensation 52 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 56 Descriptions of Capital Stock 56 Shares Available for Future Sale 58 Determination of Price 59 Market for Common Equity and Related Stockholder Matters 59 Additional Information 59 Legal Matters 59 Financial Statements F-1 Dealer Prospectus Delivery Obligation F-19 Part II 60 4 PART I INFORMATION REQUIRED IN PROSPECTUS Coil Tubing Technology Holdings, Inc. was formed as a Texas corporation (the “Company,” “we,” and “us”) on July 2, 1999. On March 20, 2005, our then sole shareholder, Jerry Swinford, who is currently our sole officer and Director, entered into a Definitive Acquisition Purchase Agreement (the “Purchase Agreement”) with Grifco International, Inc. [GFCI.PK] (“Grifco”), pursuant to which he sold 100% of our outstanding common stock, 51,000 pre Forward Split (defined below) shares of common stock (20,000,000 shares post Forward Split)to Grifco for an aggregate price of $510,000, payable as $50,000 in cash and $460,000 worth of Grifco common stock (totaling 1,482,871shares of common stock, based on the trading price of Grifco’s common stock on the Pink Sheets trading market on the day of closing of the Purchase Agreement), of which $200,000 in stock (645,161 shares) was paid to settle an $800,000 debt owed by us to a third party, HyCoTec Investments, B.V., a Netherlands limited liability company (“HyCoTec”), and $260,000 in stock (837,710 shares ) was paid directly to Mr. Swinford.The 837,710 shares of Grifco common stock which Mr. Swinford received represented less than 5% of Grifco’s common stock.As such, Mr. Swinford did not have any control over the operations of Grifco prior to or following the parties entry into the March 2005 Purchase Agreement.Further, Mr. Swinford has not ever served as an officer or director of Grifco.Grifco held our common shares in its own name and as such, we were a wholly owned subsidiary of Grifco following the Purchase Agreement. HyCoTec had been an investor in the Company prior to the date of the exchange and previously converted its equity interest in the Company into debt secured by the Company’s assets.Neither Mr. Swinford nor the Company had any relationship with HyCoTec other than in relation to the debt owed to HyCoTec by the Company. Coil Tubing Technology, Inc., our Parent, Transactions: In November 2005, IPMC Holdings Corp., a Florida corporation (which is a delinquent filer with the Commission), we and Grifco entered into an Agreement For Exchange of Common Stock (the “Exchange Agreement”), whereby IPMC Holdings Corp. agreed to exchange75,000,000 newly issued shares of its common stock (representing approximately 89% of Coil Tubing’s then outstanding stock, based on 14,200,894 shares of Coil Tubing’s outstanding common stock prior to the exchange) to Grifco for the 51,000 pre Forward Split shares of stock (20,000,000 shares post Forward Split), representing 100% of our outstanding shares, which Grifco held subsequent to the Purchase Agreement (described above). As a result of the Exchange Agreement, we became a wholly owned subsidiary of IPMC Holdings Corp. and IPMC Holdings Corp. became a majority owned subsidiary of Grifco.We had no role in the Exchange Agreement, other than in certifying certain disclosures made about the Company in the Exchange Agreement, and being the entity exchanged from Grifco to IPMC Holdings Corp. Coil Tubing Technologies, Inc. was formed in Nevada on November 30, 2005.On December 8, 2005,IPMC Holdings Corp., entered into a Plan and Agreement of Merger and Reorganization (the “Merger”) with Coil Tubing Technologies, Inc., pursuant to which each outstanding share of IPMC Holdings Corp. was exchanged for one share of Coil Tubing Technologies, IncThe entity which resulted from the Merger took the name Coil Tubing Technology, Inc.As a result of the Merger, Coil Tubing Technology, Inc., our parent company (“Coil Tubing”) became the sole surviving corporate entity of the IPMC Holdings Corp. and Coil Tubing Technologies, Inc. Merger, and we became a wholly owned subsidiary of Coil Tubing.Coil Tubing Technology, Inc. had no business or operations prior to the Merger with IPMC Holdings Corp. Subsequent to the Exchange Agreement, Grifco continued to provide financial assistance to Coil Tubing in the form of cash contributions to our subsidiary, Coil Tubing Technology, Inc., a Texas corporation (“CTT”).Such contributions benefited Coil Tubing, as we, through our subsidiary, CTT, represented all of Coil Tubing’s operations.Such cash contributions totaled approximately $500,000 from the date of the Exchange until May 2006, and a portion ($75,000) of the contributions were treated as loans.These loans wererepaid in full in the second quarter of 2007.No additional contributions have been made by Grifco since March 2007. The contributions provided by Grifco were used by us for working capital and to pay certain expenses including legal and accounting expenses and to rebuild the Company’s machine shop, and to repair and replace certain coil tubing machinery, including the Company’s computer numerical control (“CNC”) equipment, which was damaged while under the control of Grifco Summary of Recent Material Corporate Events In May 2007, our majority shareholder, Coil Tubing, determined it was in our best interest to redomicile from the State of Texas to the State of Nevada, and on May 24, 2007, we entered into a Plan of Conversion and filed Articles of Conversion with the Secretary of State of Texas and Nevada, shortly thereafter, to affect a conversion to a Nevada corporation (the “Conversion”). Concurrently with the Conversion, we increased our authorized shares of common stock to 500,000,000 shares, $0.001 par value per share, and authorized 10,000,000 shares of blank check preferred stock, $0.001 par value per share. 5 On June 19, 2007, our Board of Directors, and majority shareholder, Coil Tubing, approved a 392.1568627 for one forward stock split of our issued and outstanding stock, for all shareholders of record as of June 19, 2007 (the “Forward Split”). As a result, our issued and outstanding shares increased from 51,000 prior to the forward stock split to 20,000,000 shares subsequent to the forward stock split. The effects of the Conversion and Forward Split have been reflected throughout this Prospectus. On June 19, 2007, subsequent to the Forward Split, we issued 1,000,000 shares of Series A Preferred Stock in Coil Tubing Technology Holdings, Inc. to Jerry Swinford, our sole officer and Director.The Series A Preferred Stock has the right to vote, in aggregate, on all shareholder matters equal to 51% of the total vote.The Series A Preferred Stock will be entitled to this 51% voting right no matter how many shares of common stock or other voting stock of the Company are issued or outstanding in the future (the “Super Majority Voting Rights”).The Company designated the shares of Series A Preferred stock with the Super Majority Voting Rights, so that Mr. Swinford would retain control over the Company for as long as he held the Series A Preferred Stock, regardless of the number of shares of common stock of the Company which were outstanding.Mr. Swinford also holds 1,000,000 shares of Series A Preferred Stock in Coil Tubing, which shares were issued to Mr. Swinford in May 2007, as described below.Unless otherwise stated or the context would suggest otherwise, all references to the Series A Preferred Stock contained in this Registration Statement refer to the Series A Preferred Stock of the Company, and not Coil Tubing. Additionally, in July 2007, subsequent to the Forward Split and the issuance of the Series A Preferred Stock to Mr. Swinford, we issued Mr. Swinford 1,000,000 shares of common stock upon the execution of his employment agreement (described in greater detail below). Summary Description of Business Activities Our primary business is manufacturing, directly or by outsourcing to select machine shops, specialized coil tubing tools and productswhich are then rented to various third parties throughout North America for use in specialized coil tubing applications. Coiled tubing technology refers to using a long, thin, continuous string of hollow pipe that is mounted on a truck to work-over oil and gas wells. Crews lower this tubing into the well under the careful control of an operator and once in place, this pipe allows the usage of specialized tools, and the pumping of fluids such as nitrogen into the well. The tool string at the bottom of the coil is often called the bottom hole assembly (“BHA”). The BHA can range from something as simple as a jetting nozzle, for jobs involving pumping chemicals or cement through the coil, to a larger string of logging tools, depending on the operations. Coiled tubing is used for a wide range of oil field services, including but not limited to drilling, logging, cleanouts, fracturing, cementing, fishing, completion and production. The tool which generates the majority of our revenue currently is the “Rotating Tool,” which provides rotation to assist in connecting to a fish, to fish debris out of a well bore. Description of Distribution Coil Tubing, our parent company, has decided to distribute 20,000,000 shares consisting of our securities, as a stock dividend (the “Distribution”) to Coil Tubing shareholders of record as of , 200_ (the “Record Date”). This Distribution will constitute our initial public offering. The Distribution is expected to be effected as soon as practicable after the date the registration statement, of which this Prospectus is a part, is declared effective. In connection with the Distribution, Coil Tubing will distribute share of our common stock for each share of Coil Tubing common stock that you own on the Record Date. Certificates representing the shares of Company common stock will be mailed to the Coil Tubing stockholders on that date or as soon thereafter as practical. No fractional shares of Company common stock will be issued. You will not be charged or assessed for the shares and neither we nor Coil Tubing will receive any proceeds from the Distribution of the shares. If you reside in a state in which the state securities laws do not permit a readily available exemption for the Distribution of the shares, Coil Tubing reserves the right to issue cash in lieu of shares, at a price of $0.01 per share. 6 Neither the Nasdaq Stock Market nor any national securities exchange lists the Company’s common stock. Prior to this offer, there has been no public market for the Company’s common stock. There can be no assurance that a market for such securities will develop. We have not applied to register the shares in any state. An exemption from registration will be relied upon in the states where the shares are distributed and may only be traded in such jurisdictions after compliance with applicable securities laws. There can be no assurances that the shares will be eligible for sale or resale in such jurisdictions. We may apply to register the shares in several states for secondary trading; however we are under no requirement to do so. Rather, we retain the option and anticipate that we will pay the dividend in cash rather than in shares to holders of Coil Tubing common stock that reside in states which do not provide for an exemption from state registration for this offering. We currently have two wholly owned Texas subsidiaries, Precision Machining Resources, Inc. (“PMR”) and Coil Tubing Technology, Inc. The majority of our tool rental and tool production operations are run through Coil Tubing Technology, Inc. (“CTT”). PMR owns the manufacturing equipment used to produce tools used in the work-over segment of the Company’s rental business, which generally require smaller tools than other coil tubing operations.PMR also stocks coil tubing tool parts which it sells directly to other service companies, making PMR a supply and sales arm for non-proprietary tools and equipment of the Company. Unless this Registration Statement states otherwise, the discussion of our operations and our financial statements, and the use of the terms “we,” “us,” “our” and similar language, included herein include the operations of both of our wholly owned subsidiaries, PMR and CTT. 7 The following summary is qualified in its entirety by the detailed information appearing elsewhere in this Prospectus. The securities offered hereby are speculative and involve a high degree of risk. See "Risk Factors." PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this Prospectus. To understand this offering fully, you should read the entire Prospectus carefully. We specialize in the design and production of proprietary tools for the coil tubing industry. We concentrate on four categories of coil tubing applications: tubing fishing, tubing work over, pipeline clean out, and coil tubing drilling, which categories of applications are described in greater detail below under “Business Operations.” We have a website at www.coiltubingtechnology.com, which includes information we do not wish to be incorporated by reference into this Prospectus.The website is currently off line while it is updated to include the latest information about our products and services and we anticipate such website to be back online by the end of September 2007. 8 KEY FACTS ABOUT OUR COMPANY AND THIS PROSPECTUS Common Stock Distributed: 20,000,000 shares Common Stock Outstanding Before The Distribution: 21,000,000 shares Common Stock Outstanding After The Distribution: 21,000,000 shares Distributing Company Coil Tubing Technology, Inc., a Nevada corporation (“Coil Tubing”). Distributed Company Coil Tubing Technology Holdings, Inc. (the “Company,” “we,” and “us”). Shares to be distributed: Coil Tubing will distribute to its stockholders an aggregate of 20,000,000 shares of our common stock, based on approximately Coil Tubing shares outstanding on the record date, , 200_ (the “Record Date” and the “Shares”). The Shares will constitute 95.2% of our outstanding shares after the Distribution. Immediately following the Distribution, Coil Tubing will not own any of our shares and we will be an independent company.The remaining 4.8% of our common stock which will not be distributed to shareholders of Coil Tubing are held by our Chief Executive Officer and Director, Jerry Swinford.Mr. Swinford also holds 1,000,000 shares of our Series A Preferred Stock, which gives him the right to vote 51% of the vote on any shareholder matter, and as such, Mr. Swinford currently controls and will continue to control after the Distribution, approximately 53.3% of our voting stock. Record Date: The Record Date for the Distribution is , 200_, if you own shares of common stock of Coil Tubing on the Record Date, you will receive one share of our common stock for every shares of Coil Tubing that you hold as of the Record Date. Offering Price For purposes of calculating theregistration fee for the common stock included in this Prospectus,we have used an estimated price of $0.10 per share.This is an arbitrary price and we can offer no assurances that the $0.10 pricebearsanyrelationtothe valueof thesharesas of thedateof this Prospectus. Distribution Date: We currently anticipate that the Distribution will occur as soon as practicable after the date the registration statement, of which this Prospectus is a part, is declared effective. Distribution On the Distribution Date, the Distribution agent identified below will begin distributing certificates representing our common stock to Coil Tubing stockholders as of the Record Date. You will not be required to make any payment or take any other action to receive your shares of our common stock. The distributed shares of our common stock will be freely transferable unless you are one of our affiliates or an affiliate of Coil Tubing. Distribution Ratio: The distribution ratio of the Distribution will be on a for basis, i.e., each shareholder of Coil Tubing as of the Record Date will receive one share of our common stock for every shares of Coil Tubing that they hold on the Record Date. 9 Distribution agent Interwest Transfer Company, Inc. 1981 East Murray Holladay Road, Suite 100 P.O. Box 17136 Salt Lake City, Utah 84117 Phone: (801)272-9294 Fax: (801)277-3147 Transfer Agent and Registrar for our Shares: Interwest Transfer Company, Inc. 1981 East Murray Holladay Road, Suite 100 P.O. Box 17136 Salt Lake City, Utah 84117 Phone: (801)272-9294 Fax: (801)277-3147 Offering Price: The offering price of the shares has been arbitrarily determined by us based on estimates of the price that purchasers of speculative securities, such as the shares, will be willing to pay considering the nature and capital structure of our Company, the experience of our officers and Directors and the market conditions for the sale of equity securities in similar companies. The offering price of the shares bears no relationship to the assets, earnings or book value of us, or any other objective standard of value. We believe that no shares registered in the Distribution will be sold prior to us becoming a publicly traded company, at which time such shares will be sold based on the market price of such shares. No Market: No assurance is provided that a market will be created for our securities in the future, or at all. If in the future a market does exist for our securities, it is likely to be highly illiquid and sporadic. Address: 19511 Wied Rd, Suite E Spring, Texas 77388 Telephone Number: 281-651-0200 10 SUMMARY FINANCIAL DATA You should read the summary financial information presented below for the periods ended December 31, 2006 and 2005 and for the nine month period ended September 30, 2007 and 2006. We derived the summary financial information from our audited financial statements for the years ended December 31, 2006 and 2005 and our unaudited financial statements for the periods ended September 30, 2007 and 2006, appearing elsewhere in this Prospectus. You should read this summary financial information in conjunction with our plan of operation, financial statements and related notes to the financial statements, each appearing elsewhere in this Prospectus. CONSOLIDATED BALANCE SHEET ASSETS September 30, 2007 December 31, 2006 Current Assets Cash $ 255,536 $ 154 Accounts receivable, net of allowance for doubtful accounts of $2,532 111,748 58,806 Total current assets 367,284 58,960 Rental tools, net of accumulated depreciation of $300,112 and $199,535 283,912 222,175 Machinery and equipment, net of accumulated depreciation of $189,169 and $144,601, respectively 79,548 106,383 Total Assets $ 730,744 $ 387,518 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ 1,531 $ 6,118 Loan payable officer - 2,800 Total current liabilities 1,531 8,918 Stockholders' Equity Preferred Stock, $.001 par value; 10,000,000 shares authorized; 1,000,000 shares and 0 shares issued and outstanding, respectively 1,000 - Common stock at $0.001 par value; 500,000,000 shares authorized 21,000,000 shares and 20,000,000 shares issued and outstanding, respectively 21,000 20,000 Additional paid-in capital 1,569,830 1,014,030 Deferred compensation (833) - Accumulated deficit (861,784 ) (655,430 ) Total Stockholders' Equity 729,213 378,600 Total Liabilities and Stockholders' Equity $ 730,744 $ 387,518 11 CONSOLIDATED STATEMENTS OF OPERATIONS Nine Months Ended September 30, 2007 Nine Months Ended September 30, 2006 Year ended December 31, 2006 Year ended December 31, 2005 Sales $ 542,899 $ 191,126 $ 235,822 $ 122,935 Sales to parent - - - 85,050 542,899 191,126 235,822 207,985 Cost of sales 228,146 135,674 151,852 116,879 Gross profit 314,753 55,453 83,970 91,106 Operating expenses General and administrative 484,347 383,610 504,095 189,064 Depreciation 36,760 92,381 123,064 94,774 Total operating expenses 521,107 475,991 627,159 283,838 Operating loss (206,354 ) (420,539 ) (543,189 ) (192,732 ) Other income (expense) Gain on forgiveness of debt - - - 664,527 Rental income - - - 8,218 Interest expense - - (100 ) (8,109 ) Total other income (expense) - - (100 ) 664,636 Net income (loss) $ (206,354 ) $ (420,539 ) $ (543,289 ) $ 471,904 12 RISK FACTORS The securities offered herein are highly speculative. You should carefully consider the following risk factors and other information in this Prospectus. If any of the following risks actually occur, our business and financial results could be negatively affected to a significant extent. The Company’s business is subject to many risk factors; including the following (references to “our,” “we,” “us” and words of similar meaning in these Risk Factors refer to the Company): WE REQUIRE ADDITIONAL FINANCING TO IMPLEMENT OUR BUSINESS PLAN AND CONTINUE DEVELOPING AND MARKETING OUR ENVIRONMENTAL COMPLIANCE SYSTEMS We have generated only limited revenues since our incorporation in July 1999. We currently believe that we will be able to continue our business operations for approximately the next six to nine months if no additional funding is raised. We will require approximately $1,000,000 of additional financing to implement our business plan for the next twelve (12) months. We plan to raise additional funds in the future through sales of debt and/or equity securities. If we are unable to raise additional financing in the future, we will be forced to abandon or curtail our business plan, which would cause the value of our securities, if any, to decrease in value and/or become worthless. OUR AUDITORS HAVE EXPRESSED AN OPINION THAT THERE IS SUBSTANTIAL DOUBT ABOUT OUR ABILITY TO CONTINUE AS A GOING CONCERN. Our auditors have expressed an opinion that there is substantial doubt about our ability to continue as a going concern primarily because we had a net loss of $543,289 and cash used in operations of $406,537, for the year ended December 31, 2006, respectively. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. The financial statements do not include any adjustments that might result from our inability to continue as a going concern. If we are unable to continue as a going concern, our securities will become worthless. WE MAY HAVE DIFFICULTY OBTAINING FUTURE FUNDING SOURCES, IF NEEDED, AND WE MAY HAVE TO ACCEPT TERMS THAT WOULD ADVERSELY AFFECT SHAREHOLDERS We will need to raise funds from additional financing. We have no commitments for any financing and any financing commitments may result in dilution to our existing stockholders. We may have difficulty obtaining additional funding, and we may have to accept terms that would adversely affect our stockholders. For example, the terms of any future financings may impose restrictions on our right to declare dividends or on the manner in which we conduct our business. Additionally, we may raise funding by issuing convertible notes, which if converted into shares of our common stock would dilute our then shareholders interests. Lending institutions or private investors may impose restrictions on a future decision by us to make capital expenditures, acquisitions or significant asset sales. If we are unable to raise additional funds, we may be forced to curtail or even abandon our business plan. WE LACK A SIGNIFICANT OPERATING HISTORY FOCUSING ON OUR CURRENT BUSINESS STRATEGY WHICH YOU CAN USE TO EVALUATE US, MAKING SHARE OWNERSHIP IN OUR COMPANY RISKY Our Company lacks a long standing operating history focusing on our current business strategy which investors can use to evaluate our Company’s previous earnings. Therefore, ownership in our Company is risky because we have no significant business history and it is hard to predict what the outcome of our business operations will be in the future. 13 WE HAVE ESTABLISHED PREFERRED STOCK WHICH CAN BE DESIGNATED BY THE COMPANY'S BOARD OF DIRECTORS WITHOUT SHAREHOLDER APPROVAL AND THE BOARD ESTABLISHED SERIES A PREFERRED STOCK, WHICH GIVES THE HOLDERS MAJORITY VOTING POWER OVER THE COMPANY. The Company has 10,000,000 shares of preferred stock authorized. The shares of preferred stock of the Company may be issued from time to time in one or more series, each of which shall have a distinctive designation or title as shall be determined by the Board of Directors of the Company ("Board of Directors") prior to the issuance of any shares thereof. The preferred stock shall have such voting powers, full or limited, or no voting powers, and such preferences and relative, participating, optional or other special rights and such qualifications, limitations or restrictions thereof as adopted by the Board of Directors. On June 19, 2007, the Company's Board of Directors approved the issuance of 1,000,000 shares of Series A Preferred Stock to our Chief Executive Officer and sole Director, Jerry Swinford. The 1,000,000 shares of Series A Preferred Stock have the right, voting in aggregate, to vote on all shareholder matters equal to fifty-one percent (51%) of the total vote. For example, if there are 10,000,000 shares of the Company's common stock issued and outstanding at the time of a shareholder vote, the holders of Series A Preferred Stock, voting separately as a class, will have the right to vote an aggregate of 10,400,000 shares, out of a total number of 20,400,000 shares voting. Because the Board of Directors is able to designate the powers and preferences of the preferred stock without the vote of a majority of the Company's shareholders, shareholders of the Company will have no control over what designations and preferences the Company's preferred stock will have. The holders of the shares of Series A Preferred Stock will exercise voting control over the Company. As a result of this, the Company's shareholders will have no control over the designations and preferences of the preferred stock and as a result the operations of the Company. JERRY SWINFORD, OUR CHIEF EXECUTIVE OFFICER AND SOLE DIRECTOR CAN VOTE A MAJORITY OF OUR COMMON STOCK AND CAN EXERCISE CONTROL OVER CORPORATE DECISIONS. Jerry Swinford, our Chief Executive Officer and sole Director holds 1,000,000 shares of our common stock and 1,000,000 shares of our Series A Preferred Stock, which preferred stock gives him the right to vote in aggregate, 51% of our outstanding shares of common stock on all shareholder votes. Accordingly, Mr. Swinford will exercise control in determining the outcome of all corporate transactions or other matters, including the election of directors, mergers, consolidations, the sale of all or substantially all of our assets, and also the power to prevent or cause a change in control. The interests of Mr. Swinford may differ from the interests of the other stockholders and thus result in corporate decisions that are adverse to other shareholders. WE RELY ON OUR SOLE OFFICER AND DIRECTOR, JERRY SWINFORD, AND IF HE WERE TO LEAVE OUR COMPANY OUR BUSINESS PLAN COULD BE ADVERSELY EFFECTED We rely on Jerry Swinford, our Chief Executive Officer and President for the success of our Company. Mr. Swinford has an employment agreement with us, effective from July 2007 until December 31, 2008, which employment agreement provides options for two additional years (which is described in greater detail below). The Company also holds a $650,000 life insurance policy on Mr. Swinford. Mr. Swinford’s experience and input creates the foundation for our business and he is responsible for the direction and control over the Company’s development activities. Moving forward, should he be lost for any reason, the Company will incur costs associated with recruiting a replacement and any potential delays in operations which this may cause. If we are unable to replace Mr. Swinford with another individual suitably trained in coil tubing technology we may be forced to scale back or curtail our business plan. As a result, if we were to lose the services of Mr. Swinford for any reason, your securities in our Company could become devalued. MR. SWINFORD WILL RETAIN THE RIGHTS TO AND OWNERSHIP OF ANY INVENTIONS HE MAY DISCOVER, ORIGINATE OR INVENT, EITHER ALONE OR WITH OTHERS PURSUANT TO HIS EMPLOYMENT AGREEMENT. Pursuant to Mr. Swinford’s Employment Agreement with us, as amended, whereby he serves as our Chief Executive Officer, Mr. Swinford will retain the rights and ownership of any discoveries, inventions, improvements, designs and innovations relating to the business of the Company (the “Inventions”), whether or not patentable, copyrightable or reduced to writing that he may discover, invent or originate during the term of the Employment Agreement.While Mr. Swinford has also agreed pursuant to a Waiver of Royalties agreement to waive any royalties that he may be due for such Inventions during the term of his employment, if Mr. Swinford were to leave the Company for any reason, he would retain the ownership of any Inventions he created and we could either be forced to pay Mr. Swinford substantial royalty fees and/or cease using such Inventions.Finally, Mr. Swinford will retain ownership of the Inventions, and we will not receive any benefit if the license agreement is terminated and such Inventions are sold by Mr. Swinford or licensed to any other companies.There is a risk that if Mr. Swinford were to leave the Company, that the royalty payments due on the Inventions (including those patents held by Mr. Swinford which we are already using, described in greater detail below under “Patents, Trademarks and Licenses”) may be too expensive for us to afford, and we may be forced to curtail or abandon our business operations. 14 WE FACE CORPORATE GOVERNANCE RISKS AND NEGATIVE PERCEPTIONS OF INVESTORS ASSOCIATED WITH THE FACT THAT WE CURRENTLY HAVE ONLY ONE OFFICER AND DIRECTOR. Jerry Swinford is our sole officer and Director.As such, he has significant control over our business direction.Additionally, as he is our only Director, there are no other members of the Board of Directors available to second and/or approve related party transactions involving Mr. Swinford, including the compensation Mr. Swinford is paid and the employment agreements we enter into with Mr. Swinford.Additionally, there is no segregation of duties between officers because Mr. Swinford is our sole officer, and as such, he is solely responsible for the oversight of our accounting functions.Therefore, investors may perceive that because no other Directors are approving related party transactions involving Mr. Swinford and no other officers are approving our financial statements that such transactions are not fair to the Company and/or that such financial statements may contain errors.The price of our common stock may be adversely affected and/or devalued compared to similarly sized companies with multiple officers and Directors due to the investing public’s perception of limitations facing our company due to the fact that we only have one officer and director. COIL TUBING SHAREHOLDERS MAY WANT TO SELL THEIR DISTRIBUTED SHARES IMMEDIATELY AFTER THEY ARE RECEIVED IN THE SPIN-OFF DISTRIBUTION AND THIS COULD ADVERSELY AFFECT THE MARKET FOR OUR SECURITIES Coil Tubing will distribute 20,000,000 shares of our common stock to its shareholders in the spin-off Distribution. The Coil Tubing shareholders that will now be our shareholders may not be interested in retaining their investment in us. Since Coil Tubing shareholders will receive registered shares in the Distribution, they will generally be free to resell their shares immediately upon receipt. However, shareholders of Coil Tubing or us who are affiliates of us or Coil Tubing will receive restricted shares of our common stock, which will be subject to the volume limitation provisions of Rule 144. If any number of the Coil Tubing shareholders offers their shares for sale, the market for our securities could be adversely affected. WE HAVE ARRANGEMENTS IN PLACE WITH VARIOUS MANUFACTURERS TO BUILD AND PRODUCE OUR PRODUCTS, AND IF THE DEMAND FOR THOSE MANUFACTURERS’ SKILLS INCREASES, THE COST OF PRODUCING OUR PRODUCTS MAY INCREASE, CAUSING OUR PROFITS (IF ANY) TO DECREASE. We currently have a number of arrangements with various manufacturing shops which manufacture our coil tubing technology tools and equipment. In the event that the demand for those manufacturers’ time and unique skills increase, we may be forced to pay more money to have our products manufactured. If this were to happen, we may be forced to charge more for our products, which may cause the demand for our products and consequently our sales to decrease, which would likely cause any securities which you hold to decrease as well. Additionally, if the materials which our products are made from, including steel, increase in cost, it could similarly cause increases in the cost of manufacturing our products, which could force us to increase the prices we charge for our products, which could cause the demand for such products to decline. OUR FUTURE SUCCESS AND PROFITABILITY MAY BE ADVERSELY AFFECTED IF WE OR OUR SUPPLIERS FAIL TO DEVELOP AND INTRODUCE NEW AND INNOVATIVE PRODUCTS AND SERVICES THAT APPEAL TO OUR CUSTOMERS. The oil and gas drilling industry is characterized by continual technological developments that have resulted in, and likely will continue to result in, substantial improvements in the scope and quality of oilfield chemicals, drilling and artificial lift products and services and product function and performance. As a result, our future success depends, in part, upon our and our suppliers’ continued ability to develop and introduce new and innovative products and services in order to address the increasingly sophisticated needs of our customers and anticipate and respond to technological and industry advances in the oil and gas drilling industry in a timely manner. If we or our suppliers fail to successfully develop and introduce new and innovative products and services that appeal to our customers, or if new companies or our competitors offer such products and services, our revenue and profitability may suffer. 15 OUR ABILITY TO GROW AND COMPETE IN THE FUTURE WILL BE ADVERSELY AFFECTED IF ADEQUATE CAPITAL IS NOT AVAILABLE. The ability of our business to grow and compete depends on the availability of adequate capital, which in turn depends in large part on our cash flow from operations and the availability of equity and debt financing. We cannot assure you that our cash flow from operations will be sufficient or that we will be able to obtain equity or debt financing on acceptable terms or at all to implement our growth strategy. As a result, we cannot assure you that adequate capital will be available to finance our current growth plans, take advantage of business opportunities or respond to competitive pressures, any of which could harm our business. WE DO NOT CURRENTLY HAVE INSURANCE POLICIES AND COULD THEREFORE SUFFER LIABILITY FOR RISKS ASSOCIATED WITH OUR OPERATIONS. Our operations are subject to hazards inherent in the oil and gas industry, such as, but not limited to, accidents, blowouts, explosions, fires, oil and chemical spills and other hazards. These conditions can cause personal injury or loss of life, damage to property, equipment and the environment, and suspension of oil and gas operations of our customers. Litigation arising from a catastrophic occurrence at a location where our equipment, products or services are being used may result in us being named as a defendant in lawsuits asserting large claims. We do not currently have insurance for our operations because of the high premium costs. As a result, losses and liabilities arising from uninsured events could have a material adverse effect on our business, financial condition and results of operations. IF WE ARE UNABLE TO ADEQUATELY PROTECT OUR INTELLECTUAL PROPERTY RIGHTS OUR BUSINESS IS LIKELY TO BE ADVERSELY AFFECTED. We rely on a combination of patents, trademarks, non-disclosure agreements and other security measures to establish and protect our proprietary rights. It is uncertain that the measures we have taken or may take in the future will prevent misappropriation of our proprietary information or that others will not independently develop similar products or services, design around our proprietary or patented technology or duplicate our products or services.Furthermore, some of our intellectual property rights are only protected by patent applications filed by Mr. Swinford, and he may choose to not move forward with those patent applications in the future.Finally, there can be no assurance that Mr. Swinford’s patent applications will be granted in the future.In the event that Mr. Swinford does not move forward with the patent applications and/or does not obtain registration of those patents, we will have a diminished ability to protect our proprietary technology, which could cause us to spend substantial funds in connection with litigation and/or may force us to curtail or abandon our business activities. A SIGNIFICANT AMOUNT OF OUR REVENUES ARE DUE TO ONLY A SMALL NUMBER OF CUSTOMERS, AND IF WE WERE TO LOSE ANY OF THOSE CUSTOMERS, OUR RESULTS OF OPERATIONS WOULD BE ADVERSELY AFFECTED. For the year ended December 31, 2006, we had three customers which accounted for 29.9%, 27.1%, and 12.5% percent of our net sales, respectively. For the year ended December 31, 2005, we had three customers which accounted for 34.5%, 32.4%, and 17.5% of trade accounts receivable, respectively. For the year ended December 31, 2006, those customers were Thru Tubing Solutions, a division of Rollins Corporation, Weatherford International, and Specialty Tools Inc., respectively.As a result, the majority of revenues for the year ended December 31, 2006, were due to only a small number of customers, and we anticipate this trend continuing moving forward. Additionally, we do not have any contracts in place with any of our customers and instead operate purchase order to purchase order with such customers.As a result, a termination in relationship or a reduction in orders from these customers could have a materially adverse effect on our results of operations and could force us to curtail or abandon our current business operations. OUR SALES ARE SUBJECT TO SEASONAL RULES AND REGULATIONS, SUCH AS THE FROST LAWS ENACTED BY SEVERAL STATES AND CANADA, WHICH COULD CAUSE OUR OPERATIONS TO BE SUBJECT TO WIDE SEASONAL VARIATIONS. Certain states which experience below freezing temperatures during the winter months, and Canada have enacted Frost Laws, which put maximum weight limits on certain public roads during the coldest months of the years, to help prevent damage to the roads caused by frost heaves. As a result, our sales may be limited in such cold weather states (and Canada) by such Frost Laws and our results of operations for those winter months may be substantially less than our results of operations during the summer months. We currently rent tools in California, Utah, West Texas, South Texas, East Texas, Louisiana, Canada, and Mexico and for use on the North Sea in Norway.As a result, our results of operations for one quarterly period may not give an accurate projection of our results of operations for the entire fiscal year and/or may vary significantly from one quarter to the other. 16 WE MAY NOT BE ABLE TO SUCCESSFULLY MANAGE OUR GROWTH, WHICH COULD LEAD TO OUR INABILITY TO IMPLEMENT OUR BUSINESS PLAN. Our growth is expected to place a significant strain on our managerial, operational and financial resources, especially considering that we currently only have one executive officer and Director. Further, as we enter into additional contracts, we will be required to manage multiple relationships with various consultants, businesses and other third parties. These requirements will be exacerbated in the event of our further growth or in the event that the number of our drilling and/or extraction operations increases. There can be no assurance that our systems, procedures and/or controls will be adequate to support our operations or that our management will be able to achieve the rapid execution necessary to successfully implement our business plan. If we are unable to manage our growth effectively, our business, results of operations and financial condition will be adversely affected, which could lead to us being forced to abandon or curtail our business plan and operations. OUR SOLE OFFICER AND DIRECTOR IS ALSO THE SOLE OFFICER AND DIRECTOR OF OUR PARENT, COIL TUBING, AND AS SUCH, MAY NOT BE ABLE TO DEVOTE SUFFICIENT TIME TO OUR OPERATIONS. Jerry Swinford, our sole officer and Director is also the sole officer and Director of Coil Tubing, our Parent.As such and because Mr. Swinford spends approximately 40 hours per week on Company matters and approximately 5 to10 hours per week on matters relating to Coil Tubing, he may not be able to devote a sufficient amount of time to our operations.This may be exacerbated by the fact that he is currently our only officer and Director.Furthermore, because we operate in the coil tubing industry (as does Coil Tubing, although Coil Tubing currently has no operations separate from the Company) there may be conflicts between suppliers, contracts, agreements, use of patents and/or other business relations between Coil Tubing and us.Additionally, investors should keep in mind that there are no policies in place in regard to the allocation of corporate opportunities between us, Coil Tubing or Mr. Swinford personally. WE MAY BE LATE IN FILING OUR PERIODIC REPORTS OR MAY NOT BE ABLE TO FILE OUR PERIODIC REPORTS AS WE ONLY HAVE ONE OFFICER AND DIRECTOR, WHO IS ALSO THE SOLE OFFICER AND DIRECTOR OF OUR PARENT COMPANY, COIL TUBING, WHICH IS DELINQUENT IN ITS FILINGS. Our sole officer and Director, Jerry Swinford, is also the sole officer and Director of Coil Tubing, which is currently deficient in its filing obligations with the SEC, and has been delinquent since approximately May 2003 (when it was still IPMC Holdings Corp. (as described in greater detail below under “Description of Business”)).Although Mr. Swinford, with the assistance of legal and accounting professionals, has previously tried to obtain the required financial information to file Coil Tubing’s delinquent periodic filings with the SEC, he has not been able to obtain that information.As such, Coil Tubing remains deficient in its current and periodic filings with the SEC, and is not likely to, and currently has no plans to ever file such deficient reports.As a result of Coil Tubing’s deficient filings, Coil Tubing’s shareholders do not have any current financial or other information regarding Coil. Further, as Mr. Swinford is also the sole officer and Director of the Company, the Company will have similar current and periodic reporting obligations with the SEC following the effectiveness of the Registration Statement.Thus, there is a risk that the Company may not meet these filing obligations and that investors similarly may not receive current information regarding their investment in the Company.If this were to occur it may be difficult if not impossible for investors to sell their shares in the Company, we could be delisted from any market or exchange on which our common stock then trades, if any, and the value of our common stock could become worthless. 17 RISKS RELATED TO OUR INDUSTRY VOLATILITY OR DECLINE IN OIL AND NATURAL GAS PRICES MAY RESULT IN REDUCED DEMAND FOR OUR PRODUCTS AND SERVICES WHICH MAY ADVERSELY AFFECT OUR BUSINESS, FINANCIAL CONDITION AND RESULTS OF OPERATION. The markets for oil and natural gas have historically been extremely volatile. We anticipate that these markets will continue to be volatile in the future. Although oil and gas prices have increased significantly in recent years, there can be no guarantees that these prices will remain at current levels. Such volatility in oil and gas prices, or the perception by our customers of unpredictability in oil and natural gas prices, affects the spending patterns in our industry. The demand for our products and services is, in large part, driven by current and anticipated oil and gas prices and the related general levels of production spending and drilling activity. In particular, volatility or a decline in oil and gas prices may cause a decline in exploration and drilling activities. This, in turn, could result in lower demand for our products and services and may cause lower prices for our products and services. As a result, volatility or a prolonged decline in oil or natural gas prices may adversely affect our business, financial condition and results of operations. COMPETITION FROM NEW AND EXISTING COMPETITORS WITHIN OUR INDUSTRY COULD HAVE AN ADVERSE EFFECT ON OUR RESULTS OF OPERATIONS. The oil and gas industry is highly competitive and fragmented. Our principal competitors include numerous small coil tubing companies capable of competing effectively in our markets on a local basis as well as a number of large coil tubing companies that possess substantially greater financial and other resources than we do. Furthermore, we face competition from companies working to develop advanced oil and gas technology which would compete with us and other coil tubing companies.Additionally, our larger competitors may be able to devote greater resources to developing, promoting and selling their products and services. We may also face increased competition due to the entry of new competitors including current suppliers that decide to sell or rent their coil tubing products and services directly. As a result of this competition, we may experience lower sales if our prices are undercut or advanced technology is brought to market which accomplishes greater results on average than our technology, which would likely have an adverse effect on our results of operations and force us to curtail or abandon our current business plan. OUR RESULTS OF OPERATIONS MAY BE NEGATIVELY AFFECTED BY SUSTAINED DOWNTURNS OR SLUGGISHNESS IN THE ECONOMY, INCLUDING REDUCTIONS IN DEMAND OR LOW LEVELS IN THE MARKET PRICES OF COMMODITIES, ALL OF WHICH ARE BEYOND OUR CONTROL. Sustained downturns in the economy generally affect the markets in which we operate and negatively influence our operations. Declines in demand for oil and gas as a result of economic downturns may reduce our cash flows, especially if our customers reduceexploration and production activitiesand, therefore, use of our products. Lower demand for oil and gas and lower prices for oil and gas result from multiple factors that affect the markets which consume our products and services: • supply of and demand for energy commodities, including any decreases in the production of oil and gas which could negatively affect the demand for oil and gas in general, and as a result the need for our coil tubing technology; • general economic conditions, including downturns in the United States, Canada or other economies which affect energy consumption particularly in which sales to industrial or large commercial customers which could negatively affect the demand for oil and gas in general, and as a result the need for our coil tubing technology;and • federal, state and foreign energy and environmental regulations and legislation, which could make oil and gas exploration more costly, which could in turn drive down demand for oil and gas, and which could in turn reduce the demand for our technology and cause our revenues to decrease. 18 THE LONG-TERM FINANCIAL CONDITION OF OUR BUSINESSES IS DEPENDENT ON THE CONTINUED AVAILABILITY OF OIL AND GAS RESERVES. Our businesses are dependent upon the continued availability of oil production and reserves. Low prices for oil and gas, regulatory limitations, or the lack of available capital for these projects could adversely affect the development of additional reserves and production, and, therefore, demand for our products and services. OUR BUSINESS IS SUBJECT TO EXTENSIVE REGULATION THAT AFFECTS OUR OPERATIONS AND COSTS. Our assets and operations are subject to regulation by federal, state and local authorities, including regulation by FERC and regulation by various authorities under federal, state and local environmental laws. Regulation affects almost every aspect of our businesses, including, among other things, our ability to determine the terms and rates of services provided by some of our businesses; make acquisitions; issue equity or debt securities; and pay dividends. Changes in such regulations may affect our capacity to conduct this business effectively and sustain or increase profitability. 19 RISKS RELATING TO THE SPIN-OFF WE MAY BE UNABLE TO ACHIEVE SOME OR ALL OF THE BENEFITS THAT WE EXPECT TO ACHIEVE FROM OUR SEPARATION FROM COIL TUBING. We may not be able to achieve the full strategic and financial benefits that we expect will result from our separation from Coil Tubing or such benefits may be delayed or may not occur at all. For example, there can be no assurance that analysts and investors will regard our corporate structure as clearer and simpler than the current Coil Tubing corporate structure or place a greater value on our Company as a stand-alone company than on our businesses being a part of Coil Tubing. As a result, in the future the aggregate market price of Coil Tubing’s common stock and our common stock as separate companies may be less than the market price per share of Coil Tubing’s common stock had the separation and distribution not occurred. WE ARE BEING SEPARATED FROM COIL TUBING, OUR PARENT COMPANY, AND, THEREFORE, WE HAVE A LIMITED OPERATING HISTORY AS A SEPARATE COMPANY, AND NO HISTORY AS A SEPARATE REPORTING COMPANY UNTIL THIS REGISTRATION STATEMENT FILING. The historical and financial information included in this information statement does not necessarily reflect the financial condition, results of operations or cash flows that we would have achieved as a separate publicly-traded company during the periods presented or those that we will achieve in the future primarily as a result of the following factors: • Since November 2005, our business has in part been operated by Coil Tubing as part of its broader corporate organization, rather than as a separate, publicly-traded company. • Other significant changes may occur in our cost structure, management, financing and business operations as a result of our operating as a company separate from Coil Tubing. THE DISTRIBUTION OF OUR SHARES MAY RESULT IN TAX LIABILITY. You may be required to pay income tax on the value of your shares of common stock received in connection with the spin-off Distribution. This Distribution may be taxable to you as a dividend and/or as a capital gain, depending upon the extent of your basis in Coil Tubing stock which you hold. You are advised to consult your own tax advisor as to the specific tax consequences of the Distribution.Shareholders are also encouraged to read “Federal Income Tax Consequences of the Distribution” and “Federal Income Tax Consequences to Shareholders” below, which contain important tax disclosures relating to the Distribution. THE DISTRIBUTION MAY CAUSE THE TRADING PRICE OF COIL TUBING’S COMMON STOCK TO DECLINE. Following the Distribution, Coil Tubing expects that its common stock will continue to be listed and traded on the Pink Sheets under the symbol “CTGB.” A trading market may not continue for the shares of Coil Tubing’s common stock or even develop for our shares. As a result of the Distribution, the trading price of Coil Tubing’s common stock may be substantially lower following the Distribution than the trading price of Coil Tubing’s common stock immediately prior to the Distribution.The closing price of Coil Tubing’s common stock was approximately $0.034 at September 28, 2007, $0.013 at June 29, 2007, $0.022 at March 30, 2007, $0.0275 at December 29, 2006, $0.04 at September 29, 2006, and $0.115 at June 30, 2006. Further, the combined trading prices of Coil Tubing’s common stock and our common stock after the Distribution may be less than the trading price of Coil Tubing’s common stock immediately prior to the Distribution. THE LACK OF A BROKER OR DEALER TO CREATE OR MAINTAIN A MARKET IN OUR STOCK COULD ADVERSELY IMPACT THE PRICE AND LIQUIDITY OF OUR SECURITIES. We have no agreement with any broker or dealer to act as a market maker for our securities and there is no assurance that we will be successful in obtaining any market makers. Thus, no broker or dealer will have an incentive to make a market for our stock. The lack of a market maker for our securities could adversely influence the market for and price of our securities, as well as your ability to dispose of, or to obtain accurate information about, and/or quotations as to the price of, our securities. 20 RISKS RELATING TO OUR SECURITIES WE LACK A MARKET FOR OUR COMMON STOCK, WHICH MAKES OUR SECURITIES VERY SPECULATIVE We currently lack a market for the Company’s common stock. Because of this, it is hard to determine exactly how much our securities are worth. As a result of the lack of market, it is hard to judge how much the securities you may purchase as a result of this Prospectus are worth and it is possible that they will become worthless. WE HAVE NOT PAID ANY CASH DIVIDENDS IN THE PAST AND HAVE NO PLANS TO ISSUE CASH DIVIDENDS IN THE FUTURE, WHICH COULD CAUSE THE VALUE OF OUR COMMON STOCK TO HAVE A LOWER VALUE THAN OTHER SIMILAR COMPANIES WHICH DO PAY CASH DIVIDENDS. We have not paid any cash dividends on our common stock to date and do not anticipate any cash dividends being paid to holders of our common stock in the foreseeable future. While our dividend policy will be based on the operating results and capital needs of the business, it is anticipated that any earnings will be retained to finance our future expansion. As we have no plans to issue cash dividends in the future, our common stock could be less desirable to other investors and as a result, the value of our common stock may decline, or fail to reach the valuations of other similarly situated companies who have historically paid cash dividends in the past. IF THERE IS A MARKET FOR OUR COMMON STOCK, OUR STOCK PRICE MAY BE VOLATILE. If there's a market for our common stock, we anticipate that such market would be subject to wide fluctuations in response to several factors, including, but not limited to: (1) actual or anticipated variations in our results of operations; (2) our ability or inability to generate new revenues; (3) increased competition; and (4) conditions and trends in the oil and gas industry and/or the market for coil tubing technology products and tools in general. Further, if our common stock is traded on the NASD over the counter bulletin board, as is our intention, of which there can be no assurance, our stock price may be impacted by factors that are unrelated or disproportionate to our operating performance. These market fluctuations, as well as general economic, political and market conditions, such as recessions, interest rates or international currency fluctuations may adversely affect the market price of our common stock. INVESTORS MAY FACE SIGNIFICANT RESTRICTIONS ON THE RESALE OF OUR COMMON STOCK DUE TO FEDERAL REGULATIONS OF PENNY STOCKS. Once our common stock is listed on the OTC Bulletin Board, it will be subject to the requirements of Rule 15(g)9, promulgated under the Securities Exchange Act as long as the price of our common stock is below $4.00 per share. Under such rule, broker-dealers who recommend low-priced securities to persons other than established customers and accredited investors must satisfy special sales practice requirements, including a requirement that they make an individualized written suitability determination for the purchaser and receive the purchaser's consent prior to the transaction. The Securities Enforcement Remedies and Penny Stock Reform Act of 1990, also requires additional disclosure in connection with any trades involving a stock defined as a penny stock. Generally, the Commission defines a penny stock as any equity security not traded on an exchange or quoted on NASDAQ that has a market price of less than $4.00 per share. The required penny stock disclosures include the delivery, prior to any transaction, of a disclosure schedule explaining the penny stock market and the risks associated with it. Such requirements could severely limit the market liquidity of the securities and the ability of purchasers to sell their securities in the secondary market. 21 WE MAY HAVE POTENTIAL LIABILITY IN CONNECTION WITH OUR FORMER LARGEST SHAREHOLDER’S, GRIFCO INTERNATIONAL, INC.’S, RECENT DISTRIBUTION OF SHARES OF COIL TUBING’S COMMON STOCK TO ITS SHAREHOLDERS. In August 2007, Grifco International, Inc. (“Grifco”) distributed approximately 75,000,000 shares of the common stock of Coil Tubing which it held for its shareholders as of May 1, 2006.It has come to our attention that certain shareholders who held shares of record of Grifco as of the record date were not issued shares of Coil Tubing in connection with the Grifco distribution.Our understanding from correspondence received from third parties, which we cannot confirm or deny, is that generally only shareholders who held their shares in street name were distributed shares in connection with the distribution. We believe that every shareholder should have received the same number of shares of Coil Tubing based on their ownership of Grifco.We further believe that distributing shares to shareholders who held their shares in street name, while not distributing shares to other shareholders of record violated the terms of Grifco’s distribution and created potential liability against Grifco. While we had no control over the distribution and the distribution was conducted solely by Grifco, we may face liability in the future, and/or may be brought into litigation or disagreements by shareholders of Grifco who failed to receive shares of Coil Tubing, and are therefore ineligible for our Distribution.We also understand that Grifco is attempting to address the claims of shareholders who believe they were entitled to shares, but did not receive shares under the terms of Grifco’s distribution.If we are brought into litigation or disagreements by shareholders of Grifco, it could cause our current officer and Director, Jerry Swinford, to expend substantial time and resources, which would take away from his ability to run the Company; could force us to expend substantial fees in legal costs; and could subject us to judgments, which could impact our working capital and could have an adverse effect on our results of operations.If that were to happen, the value of our common stock, if any, could decline in value and/or become worthless.Furthermore, because Mr. Swinford held shares of Grifco as of the record date and was therefore entitled to receive shares of Coil Tubing in connection with Grifco’s distribution, but was not issued such shares, the Grifco distribution could cause a conflict of interest between Grifco and us, which could similarly have an adverse effect on our results of operations.A potential conflict between us and Grifco could arise as the shareholders of Grifco who did not receive shares of Coil Tubing in the Grifco distribution (and who will therefore not receive shares of the Company) could seek shares of the Company from us.It is likely that without filing an amended registration statement or otherwise finding a valid exemption from registration, and without them providing us valid consideration for the issuances we will not be able to issue shares to them. As a result, we may have conflicts with Grifco regarding the deficiency of its distribution and the fact that such Grifco distribution could cause us to be the subject to disputes and/or litigation between shareholders of Grifco who did not receive shares of Coil Tubing in the Grifco distribution.If we are forced to spend material resources and/or time in connection with resolving disputes with Grifco or its shareholders, it could divert time and resources we would otherwise spend on our operations, and could cause our results of operations to be adversely affected and/or could cause the value of our securities to decline in value or become worthless. 22 THE SPIN-OFF Twenty million (20,000,000) shares of our common stock will be distributed by Coil Tubing to its shareholders (the “Distribution”) as of , 200_ (the “Record Date”). This equates to shares of our common stock distributed for each shares of common stock held by each shareholder of Coil Tubing as of the Record Date. Fractional shares will be rounded up to the nearest whole share. The spin-off is being undertaken by Coil Tubing to afford us the opportunity to obtain audited financial statements and trade our common stock on the Over-The-Counter Bulletin Board, instead of the Pink Sheets, where Coil Tubing currently trades.Coil Tubing has been unable to obtain audited financial statements to date, and by distributing shares of our stock to its shareholders, we are able to become a fully reporting company and move forward with the registration of the shares disclosed herein, and the planned future trading of our common stock on the Over-The-Counter Bulletin Board. As a result of the spin-off, we will be a stand alone company. We also plan to take steps to quote our securities on the Over-The-Counter Bulletin Board subsequent to the Distribution, as we believe that this will improve our access to the capital markets for additional growth capital. We can offer no assurances that an active market for our securities will develop following the Distribution, if ever. The Distribution is expected to be effected as soon as practicable after the date the registration statement, of which this Prospectus is a part, is declared effective. Certificates representing the shares of Company common stock will be mailed to the Coil Tubing stockholders on that date or as soon thereafter as practicable. No fractional shares of Company common stock will be issued. We have not applied to register the shares in any state. An exemption from registration will be relied upon in the states where the shares are distributed and may only be traded in such jurisdictions after compliance with applicable securities laws. There can be no assurances that the shares will be eligible for sale or resale in such jurisdictions. We may apply to register the shares in several states for secondary trading; however we are under no requirement to do so. Rather, we retain the option and anticipate that we will pay the dividend in cash in lieu of shares, at a price of $0.01 per share to holders of Coil Tubing common stock that reside in states which do not provide for an exemption from state registration for this offering. We will not receive any proceeds from the spin-off of the shares of common stock. REASONS FOR THE DISTRIBUTION The main reasons for the Distribution are to: o Affording us the opportunity to obtain audited financial statements for us and trade our common stock on the Over-The-Counter Bulletin Board, instead of the Pink Sheets, where Coil Tubing currently trades.Coil Tubing has been unable to obtain audited financial statements to date, and by distributing shares of our stock to its shareholders we are able to become a fully reporting company and move forward with the registration of the shares disclosed herein, and the planned future trading of our common stock on the Over-The-Counter Bulletin Board; and o To enable Coil Tubing stockholders to increase or decrease their level of participation in our business by varying their level of investment in us separate from Coil Tubing. PLAN OF DISTRIBUTION This Prospectus relates to the distribution by Coil Tubing of 95.2% of the shares of our common stock (the “Distribution”). Our common stock will be distributed by Interwest Stock Transfer Company, Inc. the distribution agent, to Coil Tubing stockholders of record as of the Record Date on the basis of share of our common stock for every shares of Coil Tubing common stock. Any fractional shares will be rounded up to the nearest whole share. All such shares of our common stock will be fully paid and nonassessable and the holders thereof will not be entitled to preemptive rights. No consideration will be paid to Coil Tubing or the Company by the Coil Tubing stockholders for the shares of our common stock received in the Distribution. Following the Distribution, Coil Tubing will own no shares of our common stock or our other securities. The Distribution is currently expected to be effected as soon as practicable after the registration statement, of which this Prospectus is a part, is declared effective. Certificates representing the shares of our common stock will be mailed to the Coil Tubing stockholders on that date or as soon thereafter as practicable. We will not receive any proceeds from the resale of common stock by the Coil Tubing stockholders. If you hold your Coil Tubing shares in a brokerage account, your shares of our common stock will be credited to that account. If you hold your shares in certificated form, a certificate representing shares of your common stock will be mailed to you by the distribution agent. The mailing process is expected to take about thirty (30) days. No cash distributions will be paid. Although the distribution ratio is for , with any fractional shares rounded up to the nearest whole share. No shareholder of Coil Tubing is required to make any payment or exchange any shares in order to receive our common shares in the spinoff. Coil Tubing will bear all of the costs of the Distribution. 23 TRANSFER AND RESALE OF COMMON STOCK The shares of our common stock distributed to the Coil Tubing stockholders will be freely transferable, except for shares received by persons who may be deemed to be our "affiliates" or “affiliates” of Coil Tubing, as such term is defined under the Securities Act of 1933, as amended (the “Securities Act”). Persons who may be deemed to be our affiliates after the Distribution include individuals or entities that control, are controlled by or under common control with the Company, and include our directors and principal executive officers, as well as any stockholder owning 10% or more of the total stock issued and outstanding. Under Rule 144, resales of common stock for the account of affiliates cannot be made until the common stock has been held for one year from the later of its acquisition from the company or an affiliate of the company. Thereafter, shares of common stock may be resold without registration subject to Rule 144's: . volume limitation, . aggregation, . broker transaction, . notice filing requirements, and . requirements concerning publicly available information about the Company. The volume limitations provide that a person (or persons who must aggregate their sales) cannot, within any three-month period, sell more than the greater of one percent of the then outstanding shares, or the average weekly reported trading volume during the four calendar weeks preceding each such sale. The one individual listed as a director and as executive management of the Company is an affiliate of the Company. Additionally, the Company may consider adding additional executives and/or directors in the future. 24 FEDERAL INCOME TAX CONSEQUENCES OF THE DISTRIBUTION The following discussion is a summary of the material U.S. federal income tax consequences of the distribution of our shares. However, it is not intended to be a complete discussion of all potential tax effects that might be relevant to the Distribution. It also is limited to domestic non-corporate shareholders. It may not be applicable to certain classes of taxpayers, including, without limitation, corporations, nonresident aliens, insurance companies, tax-exempt organizations, financial institutions, securities dealers, broker-dealers, persons who are not citizens or residents of the United States or who are otherwise subject to special treatment under the United States tax code. Additionally, each stockholder’s individual circumstances may affect the tax consequences of the Distribution to such stockholder. Finally, no information is provided with respect to tax consequences under any applicable foreign, state or local laws. All classes of taxpayer shareholders should consult their own tax advisors regarding the tax consequences of the Distribution. The following summary is based on laws, regulations, rulings, practice, and judicial decisions in effect at the date of this Prospectus, and does not take into account possible changes to such laws or such interpretations, if any, any of which may be applied retroactively. Additionally, legislative, regulatory, or interpretive changes or future court decisions may significantly modify the statements made in this description. Any such changes or interpretations may or may not be retroactive and could affect the tax consequences described herein. YOU ARE URGED TO CONSULT WITH YOUR OWN TAX ADVISOR AS TO THE PARTICULAR TAX CONSEQUENCES TO YOU OF THE DISTRIBUTION OF OUR SHARES, INCLUDING THE APPLICABILITY AND EFFECT OF ANY STATE, LOCAL, OR FOREIGN TAX LAWS, AND OF CHANGE IN THE APPLICABLE LAWS. 25 FEDERAL INCOME TAX CONSEQUENCES TO SHAREHOLDERS Coil Tubing has not requested nor does it intend to request a ruling from the Internal Revenue Service or an opinion of tax counsel as to the federal income tax consequences of the Distribution. However, based on the facts of the proposed transaction, it is the opinion of the management of Coil Tubing that the transaction will not qualify as a "tax free" spin off under Section 355 of the Internal Revenue Code of 1986, as amended. As such, Coil Tubing will likely report the transaction as a taxable distribution to which Section 301 applies. Assuming Coil Tubing reports the transaction as taxable under Section 301, the amount of the Distribution for purposes of Section 301 of the Code will be equal to the fair market value of the shares on the date of the Distribution. Since we have had historical net losses, we are not expected to have earnings or profits as of the date of the Distribution. Furthermore, because there is no current public market for our common stock, the fair market value of these shares and hence the amount of the Distribution will probably be minimal on the date of Distribution; however, each stockholder’s individual circumstances may affect the tax consequences of the Distribution to such stockholder. Stockholders who are not citizens or residents of the United States, are corporations, or who are otherwise subject to special treatment under applicable tax codes, may have other consequences as a result of the Distribution. We strongly urge all stockholders to consult with their own tax, financial, or investment advisor or legal counsel experienced in these matters. The foregoing sets forth the opinion of the management of Coil Tubing. Coil Tubing will likely report the amount of the Distribution to the Internal Revenue Service based on our net book value on the date of Distribution, which has not been determined to date. The Internal Revenue Service is not bound thereby and no assurance exists that it will concur with the position of management regarding the value of the shares or other matters herein discussed. Specifically, it is possible that the Internal Revenue Service may assert that a substantially higher fair market value existed for the shares on the date of Distribution. If the Internal Revenue Service were to successfully assert that a substantially higher value should be placed on the amount of the Distribution, the taxation of the transaction to Coil Tubing and its stockholders would be based on such higher value. In such event, the tax impact would increase significantly and would not be minimal. Coil Tubing would recognize gain to the extent the value placed on the amount of the Distribution exceeded its adjusted basis in the stock (which approximates our net book value). You would be taxed on the amount so determined for the Distribution as a dividend to the extent of any current year or accumulated earnings and profits of Coil Tubing and would recognize gain on the balance of the Distribution to the extent it exceeded their adjusted basis in our shares owned by them. YOU ARE URGED TO CONSULT WITH YOUR OWN TAX ADVISOR AS TO THE PARTICULAR TAX CONSEQUENCES TO YOU OF THE DISTRIBUTION OF OUR SHARES, INCLUDING THE APPLICABILITY AND EFFECT OF ANY STATE, LOCAL OR FOREIGN TAX LAWS, AND OF CHANGE IN THE APPLICABLE LAWS. 26 QUESTIONS AND ANSWERS CONCERNING THE STOCK DISTRIBUTION Will Every Stockholder Share in Proportion to Their Holdings in Coil Tubing? Yes, each shareholder of Coil Tubing will receive one share of our common stock for every shares of common stock of Coil Tubing they hold as of , 200_ (the “Record Date”), in connection with the Distribution. Any fractional shares will be rounded up the nearest whole share. However, certain states may not allow us to distribute the shares to certain shareholders of Coil Tubing, including, but not limited to the shareholders who have deposited their shares in the depository trust, without first registering and/or qualifying the shares in that particular state. Therefore, we reserve the right to pay you $0.01 as the dividend for each share you would have received, in lieu of issuing you our shares in this Distribution. What is the Connection Between Coil Tubing and the Company? Prior to the Distribution, we were a majority owned subsidiary of Coil Tubing. Why Are We Engaging in This Distribution? The dividend represents the Company’s initial public offering of its securities, although it is different than a traditional offering in that securities are distributed only to eligible Coil Tubing stockholders. We believe that the dividend has several advantages over a traditional initial public offering. This type of offering gives us an opportunity to offer our common stock to investors who we believe, as Coil Tubing stockholders, already have some interest in the Company. This form of offering also is more cost effective than the traditional method since there will not be any underwriting discounts and/or commissions paid. In addition, Coil Tubing's management supports the dividend because they believe it will benefit Coil Tubing stockholders by: o Affording us the opportunity to obtain audited financial statements for us and trade our common stock on the Over-The-Counter Bulletin Board, instead of the Pink Sheets, where Coil Tubing currently trades.Coil Tubing has been unable to obtain audited financial statements to date, and by spinning-off our assets and operations we are able to become a fully reporting company and move forward with the registration of the shares disclosed herein, and the planned future trading of our common stock on the Over-The-Counter Bulletin Board; and o Enabling Coil Tubing stockholders to increase or decrease their level of participation in our business by varying their level of investment in us separate from Coil Tubing. What is the Company’s connection with Grifco? The Company was, from March 2005 until November 2005, a wholly owned subsidiary of Grifco.Additionally, from March 2005, until March 2007, Grifco provided cash contributions to our subsidiary, Coil Tubing Technology, Inc., a Texas corporation (“CTT”), for the benefit of Coil Tubing, as the Company, through its subsidiary, CTT, represented all of Coil Tubing’s operations. Such cash contributions totaled approximately $500,000 from the date of the Exchange until May 2006, and a portion ($75,000) of the contributions were treated as loans.These loans wererepaid in full in the second quarter of 2007.The contributions provided by Grifco were used by us for working capital and to pay certain expenses including legal and accounting fees associated with the spin-off of Coil Tubing from Grifco, and to rebuild the Company’s machine shop, and to repair and replace certain coil tubing machinery, including the Company’s computer numerical control (“CNC”) equipment, which was damaged while under the control of Grifco. The Company does not currently have any relationship or affiliation with Grifco. Can I Sell My Shares? Upon the effectiveness of our registration statement with the Securities and Exchange Commission (“SEC”), the shares of common stock issuable to shareholders of Coil Tubing will be freely tradeable, assuming any market for these securities ever develops and the compliance with state securities laws.Any affiliates of us and/or affiliates of Coil Tubing will hold restricted securities subject to the resale limitations of Rule 144, as described in greater detail herein. 27 Where Will the Company’s Common Stock Trade? There is currently no public market for our common stock. We expect that our securities will trade on the over-the-counter market on the OTC Electronic Bulletin Board. We cannot assure you that a market for our common stock will develop or that if it does develop that the market will be sustained. What Are Shares Of the Company Worth? The value of our shares will be determined by their trading price after the Distribution is affected. We do not know what the trading price will be and we can provide no assurances as to the value of such shares, if any. What Are The Tax Consequences To Me Of The Distribution? While we do not believe that the Distribution will qualify as a tax-free distribution under U.S. tax laws, we can provide no guidance to shareholders who will receive shares in the Distribution regarding the potential tax consequences of such Distribution. However, a portion of the Distribution may be taxable to you as a dividend and the remainder may be a tax-free reduction in your basis in your Coil Tubing shares. USE OF PROCEEDS We are not selling any shares of common stock pursuant to this Prospectus and therefore we will not receive any proceeds from this offering. DIVIDEND POLICY To date, we have not declared or paid any dividends on our outstanding shares. We currently do not anticipate paying any cash dividends in the foreseeable future on our common stock. Although we intend to retain our earnings to finance our operations and future growth, our Board of Directors will have discretion to declare and pay dividends in the future. Payment of dividends in the future will depend upon our earnings, capital requirements and other factors, which our Board of Directors may deem relevant. LEGAL PROCEEDINGS From time to time, we may become party to litigation or other legal proceedings that we consider to be a part of the ordinary course of our business. We are not currently involved in legal proceedings that could reasonably be expected to have a material adverse effect on our business, prospects, financial condition or results of operations. We may become involved in material legal proceedings in the future. 28 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS The following table sets forth the name, age and position of each director and executive officer of the Company. There are no other persons who can be classified as a promoter or controlling person of the Company. The officers and directors of the Company are as follows: NAME AGE POSITION Jerry Swinford 59 Chief Executive Officer, Chief Financial Officer, Secretary, Treasurer, and Director Jerry Swinford: Mr. Swinford has served as our President since July 1999 and as Chief Financial Officer, Secretary and Treasurer since May 24, 2007. Mr. Swinford served as our Director from April 2002 until December 2005, and from August 2006 to present.Since January 2006, Mr. Swinford has served as Chief Executive Officer of Coil Tubing Technology, Inc., our current parent company. From July 1995 until November 1998, Mr. Swinford served as the Director of the Thru Tubing and Manufacturing Division of Ponder Industries in Houston, Texas. From June 1995 until June 1996, Mr. Swinford was President and sole director of Reel Tubing Components, Inc. From January 1990 until June 1995, Mr. Swinford served as a Division Manager at Houston Engineers in Houston, Texas. For more than fifteen years, Mr. Swinford was employed by Dresser Industries where he held various research and development and managerial positions. For the last three years of his tenure with Dresser Industries, Mr. Swinford also previously served as the Eastern U.S. Division Manager for Sales and Operations for multiple oilfield products divisions for Dresser Oil Tools in New Orleans, Louisiana. Mr. Swinford is a member of the Intervention & Coiled Tubing Association (ICOTA), and was formerly a member of the Society of Petroleum Engineers (SPE), and the International Association of Drilling Contractors (IADC). Mr. Swinford currently spends approximately 40 hours of his time per week on Company matters and approximately 5-10 hours per week on Coil Tubing matters.Subsequent to the Distribution, Mr. Swinford does not anticipate spending any time on Coil Tubing matters. Our Director is elected annually and holds office until the annual meeting of the shareholders of the Company and until his successor is elected and qualified. Any officers we may elect moving forward (currently our sole officer is Mr. Swinford) will hold their positions at the pleasure of the Board of Directors, absent any employment agreement. In the event we employ any additional officers or directors of the Company, they may receive compensation as determined by the Company from time to time by vote of the Board of Directors. Vacancies in the Board will be filled by majority vote of the remaining directors or in the event that our sole Director vacates his position, by our majority shareholders. Our sole Director may be reimbursed by the Company for expenses incurred in attending meetings of the Board of Directors. Employment Agreement: Effective July 1, 2007, Jerry Swinford entered into an Executive Compensation and Retention Agreement with us to serve as our Chief Executive Officer and President, which was later amended and replaced by an Amended Executive Compensation and Retention Agreement entered into in September 2007 (the “Employment Agreement”). The Employment Agreement is effective until December 31, 2008 (the “Initial Term”), and is automatically renewed thereafter at the end of each of the two years following such Initial Term (each an “Extension Year”), unless Mr. Swinford provides us notice of his intent to terminate the agreement by December 1st of any year prior to an extension. 29 The Employment Agreement provides for Mr. Swinford to receive a salary of $120,000 for the first year of the Employment Agreement, (pro rated for the remainder of the year), with yearly increases, assuming such Employment Agreement is extended past the Initial Term, of a minimum of 10% of the prior year’s salary, for each additional Extension Year he is employed under the Employment Agreement. Additionally, pursuant to the Employment Agreement, Mr. Swinford received 1,000,000 shares of our common stock upon the execution of the Employment Agreement, and at the expiration of the Initial Term and each Extension Year he is employed under the Employment Agreement, we have agreed to issue him additional shares of common stock equal to 5% of our then shares of outstanding common stock. For example, if at the end of the Initial Term he is employed under the Employment Agreement we have 21,000,000 shares of common stock outstanding, Mr. Swinford will receive 1,050,000 shares of common stock in consideration for his service to the Company. The Employment Agreement also requires us to provide health insurance to Mr. Swinford and his wife, whether or not he remains employed by us until at least December 10, 2010. Mr. Swinford’s Employment Agreement can be terminated by us for “Cause,” defined as if Mr. Swinford: a) commits any intentional act of dishonesty, fraud, misrepresentation, misappropriation or embezzlement which has a material detriment on the Company; b) uses or discloses any confidential information or trade secrets of the Company, which has not been authorized by us, and which has a material detriment on the Company; c) significantly violates any law or regulation applicable to our business, which has a material detrimental impact on us, and the Board of Directorsreasonably determinescauses or is reasonably likely to cause material injury to us; d) is indicted of, or convicted of, or pleads nolo contendere or guilty in connection with any felony or any other crime which involves moral turpitude; e) continually fails in his efforts to perform his duties and responsibilities in connection with his positions, after giving notice thereof and thirty (30) days to cure such failure, or his gross negligence or willful misconduct in the performance of his duties; or f) materially and willfully breaches his fiduciary duties to us (each a termination “For Cause”). The Employment Agreement can also be terminated without cause by Mr. Swinford or us at any time for any reason, provided the terminating party gives thirty (30) days written notice to the non-terminating party (a termination “Without Cause”). Finally, the Employment Agreement will be construed as constructively terminated if Mr. Swinford terminates the employment agreement within six (6) months following: a) his demotion by us to a lesser position in title or responsibility; b) the decrease of Mr. Swinford’s compensation below the highest level of executive compensation we have in effect at any time; c) our requirement that Mr. Swinford relocate to a principal place of business more than fifty (50 miles away from our current office space; d) if we are subject to a change of control (defined as if more than 33% of the voting shares of the Company are acquired by a third party in a plan of reorganization, merger or consolidation, or if majority voting control of the Company is acquired by any person other than Mr. Swinford, unless Mr. Swinford voluntarily transfers such control); or e) if we breach any material term of the Employment Agreement, which is not cured within thirty (30) days after receiving written notice of such breach (each a “Constructive Termination”). Following the termination of Mr. Swinford’s employment For Cause, or by Mr. Swinford, Without Cause, we are obligated to pay him any compensation earned by him, but not yet paid, to issue him any of the shares of common stock he may be due, but which have not been issued to date, as provided above, and to provide him and his wife health insurance until December 31, 2010. Following the termination of Mr. Swinford’s employment by the Company Without Cause or any Constructive Termination, we are required to pay him any compensation he would have been due assuming the Employment Agreement had continued through December 31, 2010, issue him any shares he would have been due assuming the Employment Agreement continued in effect through December 31, 2010, to provide him and his wife health insurance until December 31, 2010, and to pay him as a lump sum an additional $100,000. Following the termination of the Employment Agreement, as provided in the Employment Agreement, due to Mr. Swinford’s disability or death, we are required to pay him any amount of compensation earned but not paid, provide him and his wife health insurance through December 31, 2010, and to issue him any and all shares which he would have been due assuming the Employment Agreement continued in effect until December 31, 2010. 30 The Employment Agreement also contained a Licensing Agreement, which was later amended and replaced in September 2007 by an Amended Licensing Agreement (the “Licensing Agreement”) and a Waiver of Royalties Agreement. Pursuant to the Licensing Agreement, we agreed to license the patents currently held by Mr. Swinford, and the provisional and non-provisional patents which Mr. Swinford has applied for (as described in greater detail under “Patents, Trademarks and Licenses,” herein), and the use of certain proprietary tools, devices and methods created by Mr. Swinford (the “Property”), and Mr. Swinford agreed to grant us the exclusive use to suchProperty until the termination of the Licensing Agreement. We agreed to pay Mr. Swinford, the following fees, which he has agreed to waive while employed by us pursuant to the Waiver of Royalties Agreement in connection with the use of the Property - a royalty payment of 10% of any gross receipts we receive from the use of the Licenses, which in no event shall be less than $100,000 per year, for any Property licensed from Mr. Swinford and in no event less than $200,000 for any Property for which a patent has been issued to Mr. Swinford, with each year calculated as twelve (12) months from the effective date of the License Agreement (collectively the “License Payments”).Finally, the Employment Agreement provides that Mr. Swinford retains all rights to any inventions he may discover, originate or invent (the risks of which are described in greater detail above under “Mr. Swinford Will Retain the Rights to and Ownership of Any Inventions He May Discover, Originate or Invent, Either Alone or with Others Pursuant To His Employment Agreement”). The License Agreement can be terminated by Mr. Swinford in the event of our entry into Bankruptcy or similar proceedings, upon twenty (20) days notice to us; upon ninety (90) days written notice to us in the event that Mr. Swinford reasonably determines that the Property we manufacture or cause to be manufactured under the Licensing Agreement is of low or substandard quality; upon the breach of any covenant or warranty of the License Agreement, if upon written notice by Mr. Swinford, such breach is not cured within thirty (30) days; if in Mr. Swinford’s sole determination, we are not doing our best to satisfy demands for devices incorporating the Property, upon ninety (90) days written notice to us; or if we do not meet the minimum royalty requirements of the License Agreement, Mr. Swinford may terminate the License Agreement with sixty (60) days written notice to us and/or make such agreement non-exclusive. Pursuant to the License Agreement, we agreed to pay all costs, fees and attorney fees, relating to and associated with the prosecution, issuance and maintenance of the Property. Pursuant to the Waiver of Royalties Agreement, entered into in connection with the Employment Agreement, Mr. Swinford agreed to waive all of the required License Payments until the earlier of the date (a) Mr. Swinford is no longer employed by us; (b) we or any of our subsidiaries enter into Bankruptcy or a similar proceeding; (c) we breach any covenant, warranty or agreement contained in the Waiver of Royalties Agreement; or (d) Mr. Swinford is no longer a member of our Board of Directors. 31 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT Prior to the Distribution: The following table sets forth certain information regarding the beneficial ownership of the shares of our common stock prior to the Distribution as of the date of this filing, by (i) by each person known to be the beneficial owner of 5% or more of the outstanding shares of common stock, (ii) the Chief Executive Officer and each named executive officer listed in the Summary Compensation Table disclosed herein, (iii) our director and (iv) all executive officers and directors of us as a group. Name and Address Number of Shares of Common StockBeneficially Owned Prior to the Distribution(1) Percentage of Common Stock Owned Shares of Common Stock the Holder of our Series A Preferred Stock is able to Vote Percentage of Voting Stock Owned Jerry Swinford CEO, CFO, Treasurer, Secretary and Director 19511 Wied Rd. Suite E Spring, Texas 77388 1,000,000 4.8%(3) 21,857,143(1) 53.3%(2) Coil Tubing Technology, Inc. 19511 Wied Rd. Suite E Spring, Texas 77388 20,000,000 95.2%(3) - 46.7%(2) All of the officers and Directors as a group (1 person) 1,000,000 4.8% 21,857,143(1) 53.3%(2) (1) Represents 51% of the Company’s voting shares based on 21,000,000 shares of common stock issued and outstanding. (2) Based on 42,857,143 voting shares including 21,000,000 shares of common stock issued and outstanding and 21,857,143 shares which the 1,000,000 shares of Series A Preferred Stock held by Mr. Swinford are eligible to vote, representing 51% of the Company’s voting shares. (3) Based on 21,000,000 shares of common stock issued and outstanding. 32 Shareholders of Coil Tubing: The following table sets forth certain information regarding the beneficial ownership of the shares of common stock held by record of the shareholders of Coil Tubing as of December 5, 2007, (i) by each person known to be the beneficial owner of 5% or more of the outstanding shares of common stock of Coil Tubing, (ii) the Chief Executive Officer and Director of Coil Tubing, and (ii) all executive officers andDirectors of Coil Tubing as a group.As of December 5, 2007, there were approximately 335 record shareholders of Coil Tubing (which amount may not include certain shareholders of Grifco who were required to, but did not, receive shares of Coil Tubing in the Grifco distribution, described in the risk factor “We May Have Potential Liability In Connection With Our Former Largest Shareholder’s, Grifco International, Inc.’s, Recent Distribution Of Shares Of Coil Tubing’s Common Stock To Its Shareholders.” . Name and Address Number of Shares of Common StockBeneficially Owned Percentage of Common Stock Owned Shares of Common Stock the Holder of Coil Tubing’s Series A Preferred Stock is able to Vote Percentage of Voting Stock Owned Jerry Swinford CEO, CFO, Treasurer, Secretary and Director 19511 Wied Rd. Suite E Spring, Texas 77388 0 0% 132,108,804(1) 51%(2) Grifco International, Inc.(3) 2507 North Fraiser Suite 410 Conroe, Texas 77303 20,000,000(4) 13.6%(5) - 7.2%(6) Bert Pohlmann 1290 North Ocean Blvd. Palm Beach, Florida 33480 22,727,272(7) 17.9%(8) - 8.8%(2) All of the officers and Directors as a group (1 person) 0 0% 132,108,804(1) 51%(2) (1)Represents 51% of Coil Tubing’s voting shares based on 126,928,066 shares of common stock outstanding as of December 5, 2007. (2)Based on 259,036,870 voting shares of Coil Tubing based on 126,928,066 shares outstanding and 132,108,804 shares which the 1,000,000 shares of Series A Preferred Stock of Coil Tubing held by Mr. Swinford are eligible to vote, representing 51% of Coil Tubing’s voting shares. (3)The beneficial owner of Grifco International, Inc. is James Dial, its President. (4)Represents 1,000,000 shares of Series B Preferred Stock of Coil Tubing held by Grifco International Inc. (the “Series B Preferred Stock”).Each share of Series B Preferred Stock is convertible into 20 shares of common stock upon the option of holder, provided however that such shares are not convertible into common stock of Coil Tubing, unless and until Grifco exercises its right to purchase the 1,000,000 shares of Series A Preferred Stock held by Mr. Swinford in Coil Tubing during the Option Period (the “Option”).The “Option Period” which allows Grifco the right to purchase the Series A Preferred Stock of Coil Tubing for aggregate consideration of $100 lasts two (2) years from the date Mr. Swinford no longer desires to hold the Series A Preferred Stock of Coil Tubing, which date has not occurred to date. (5)Based on 146,928,066 shares of common stock of Coil Tubing outstanding assuming the exercise of Grifco’s Option and the subsequent conversion of the 1,000,000 shares of Series B Preferred Stock of Coil Tubing held by Grifco into 20,000,000 shares of common stock of Grifco. (6)Based on 279,036,870 voting shares of Coil Tubing based on 126,928,066 shares outstanding, 132,108,804 shares which the 1,000,000 shares of Series A Preferred Stock of Coil Tubing held by Mr. Swinford are eligible to vote, representing 51% of Coil Tubing’s voting shares, and assuming the exercise of Grifco’s Option and the subsequent conversion of the 1,000,000 shares of Series B Preferred Stock of Coil Tubing held by Grifco into 20,000,000 shares of common stock of Coil Tubing. (7)Includes 11,363,636 shares of common stock sold to Mr. Pohlmann. (8)Based on 126,928,066 shares of common stock outstanding. 33 Subsequent to the Distribution: The following table sets forth certain information regarding the beneficial ownership of the shares of our common stock following the Distribution, based on the number of shares of Coil Tubing and the holders thereof as of the record date, , 200_, (i) by each person known to be the beneficial owner of 5% or more of the outstanding shares of common stock, (ii) the Chief Executive Officer and each named executive officer listed in the Summary Compensation Table disclosed herein, (iii) our director and (iv) all executive officers and directors of us as a group. Name and Address Number of Shares of Common StockBeneficially Owned Following the Distribution(1) Percentage of Common Stock Owned Shares of Common Stock the Holder of our Series A Preferred Stock is able to Vote Percentage of Voting Stock Owned Jerry Swinford CEO, CFO, Treasurer, Secretary and Director 19511 Wied Rd. Suite E Spring, Texas 77388 1,000,000 4.8%(3) 21,857,143(1) 53.3%(2) Bert Pohlmann 1290 North Ocean Blvd. Palm Beach, Florida 33480 3,580,000* 17.0%(3)* - 8.35%(2)* All of the officers and Directors as a group (1 person) 1,000,000 4.8% 21,857,143(1) 53.3%(2) * Approximate number of shares of common stock following the Distribution. (1) Represents 51% of the Company’s voting shares based on 21,000,000 shares of common stock outstanding following the Distribution. (2) Based on 42,857,143 voting shares based on 21,000,000 shares outstanding and 21,857,143 shares which the 1,000,000 shares of Series A Preferred Stock held by Mr. Swinford are eligible to vote, representing 51% of the Company’s voting shares. (3) Based on 21,000,000 shares of common stock outstanding following the Distribution, which number includes 20,000,000 shares to be distributed in connection with the Distribution and 1,000,000 shares held by Mr. Swinford prior to the Distribution. 34 INTEREST OF NAMED EXPERTS AND COUNSEL This Form SB-2/A amended Registration Statement was prepared by our counsel, The Loev Law Firm, PC, which does not hold any ownership interest in us or beneficially own any of our securities. EXPERTS The financial statements of the Company as of December 31, 2006 and 2005 included in this Prospectus have been audited by Li & Company, PC, our independent registered public accountants, as stated in their report appearing herein and have been so included in reliance upon the reports of such firm given upon their authority as experts in accounting and auditing. INDEMNIFICATION OF DIRECTORS AND OFFICERS The Nevada Revised Statutes and our Articles of Incorporation allow us to indemnify our officers and directors from certain liabilities and our Bylaws state that we shall indemnify every (i) present or former Director, advisory director or officer of us, (ii) any person who while serving in any of the capacities referred to in clause (i) served at the our request as a director, officer, partner, venturer, proprietor, trustee, employee, agent or similar functionary of another foreign or domestic corporation, partnership, joint venture, trust, employee benefit plan or other enterprise, and (iii) any person nominated or designated by (or pursuant to authority granted by) the Board of Directors or any committee thereof to serve in any of the capacities referred to in clauses (i) or (ii) (each an "Indemnitee"). Our Bylaws provide that we shall indemnify an Indemnitee against all judgments, penalties (including excise and similar taxes), fines, amounts paid in settlement and reasonable expenses actually incurred by the Indemnitee in connection with any proceeding in which he was, is or is threatened to be named as defendant or respondent, or in which he was or is a witness without being named a defendant or respondent, by reason, in whole or in part, of his serving or having served, or having been nominated or designated to serve, if it is determined that the Indemnitee (a) conducted himself in good faith, (b) reasonably believed, in the case of conduct in his Official Capacity, that his conduct was in our best interests and, in all other cases, that his conduct was at least not opposed to our best interests, and (c) in the case of any criminal proceeding, had no reasonable cause to believe that his conduct was unlawful; provided, however, that in the event that an Indemnitee is found liable to us or is found liable on the basis that personal benefit was improperly received by the Indemnitee, the indemnification (i) is limited to reasonable expenses actually incurred by the Indemnitee in connection with the Proceeding and (ii) shall not be made in respect of any Proceeding in which the Indemnitee shall have been found liable for willful or intentional misconduct in the performance of his duty to us. Other than in the limited situation described above, our Bylaws provide that no indemnification shall be made in respect to any proceeding in which such Indemnitee has been (a) found liable on the basis that personal benefit was improperly received by him, whether or not the benefit resulted from an action taken in the Indemnitee's official capacity, or (b) found liable to us. The termination of any proceeding by judgment, order, settlement or conviction, or on a plea of nolo contendere or its equivalent, is not of itself determinative that the Indemnitee did not meet the requirements set forth in clauses (a) or (b) above. An Indemnitee shall be deemed to have been found liable in respect of any claim, issue or matter only after the Indemnitee shall have been so adjudged by a court of competent jurisdiction after exhaustion of all appeals therefrom. Reasonable expenses shall, include, without limitation, all court costs and all fees and disbursements of attorneys for the Indemnitee. The indemnification provided shall be applicable whether or not negligence or gross negligence of the Indemnitee is alleged or proven. 35 DESCRIPTION OF BUSINESS ORGANIZATIONAL HISTORY Coil Tubing Technology Holdings, Inc. was formed as a Texas corporation (the “Company,” “we,” and “us”) on July 2, 1999. On March 20, 2005, our then sole shareholder, Jerry Swinford, who is currently our sole officer and Director, entered into a Definitive Acquisition Purchase Agreement (the “Purchase Agreement”) with Grifco International, Inc. [GFCI.PK] (“Grifco”), pursuant to which he sold 100% of our outstanding common stock, 51,000 pre Forward Split (defined below) shares of common stock (20,000,000 shares post Forward Split)to Grifco for an aggregate price of $510,000, payable as $50,000 in cash and $460,000 worth of Grifco common stock (totaling 1,482,871shares of common stock, based on the trading price of Grifco’s common stock on the Pink Sheets trading market on the day of closing of the Purchase Agreement), of which $200,000 in stock (645,161 shares) was paid to settle an $800,000 debt owed by us to a third party, HyCoTec Investments, B.V., a Netherlands limited liability company (“HyCoTec”), and $260,000 in stock (837,710 shares) was paid directly to Mr. Swinford.The 837,710 shares of Grifco common stock with Mr. Swinford received represented less than 5% of Grifco’s common stock, and as such, Mr. Swinford did not have any control over the operations of Grifco prior to or following the parties entry into the March 2005 Purchase Agreement.Furthermore, Mr. Swinford has not ever served as an officer or Director of Grifco.Grifco held our common shares in its own name and as such, we were a wholly owned subsidiary of Grifco following the Purchase Agreement. The debt owed to HyCoTec was evidenced by a loan entered into in October 2003, in the amount of $850,000, which accrued interest at the LIBOR rate plus 2 percent per year, beginning on January 1, 2004 and payable monthly in arrears.The loan was secured by a security interest in substantially all of the property of the Company.The due date of the loan was December 31, 2008, but was repaid prior to that date through the transfer of Grifco common stock in forgiveness of the amounts owed, as described above.Approximately $50,000 of the loan owed to HyCoTec had been repaid as of March 2005, leaving $800,000, which was satisfied in connection with the issuance of Grifco stock in connection with the Purchase Agreement. HyCoTec had been an investor in the Company prior to the date of the exchange and previously converted its equity interest in the Company into debt secured by the Company’s assets. Neither Mr. Swinford nor the Company had any relationship with HyCoTec other than in relation to the debt which HyCoTec was owed by the Company.We are not aware of why HyCoTec agreed to accept shares of Grifco in exchange for the debt which we owed it. To the best of our knowledge, Grifco entered into the Purchase Agreement to expand its operations and sales to the proprietary coil tubing market, and to take advantage of the good reputation of the Company in the coil tubing and oil and gas marketplace in an attempt to increase sales of its existing generic oil and gas products.However, following the Purchase Agreement, Grifco found that instead of improving pricing of its existing products, customers simply choose to not do business with Grifco and the Company because they perceived Grifco to be a competitor in certain markets and because of concerns associated with Grifco’s reputation.As a result, it is believe that Grifco eventually decided that our operations would be more valuable to its shareholders if we were a stand alone company, which could be publicly traded.As a result, Grifco eventually entered into the Exchange Agreement described below. Transactions Involving Our Parent, Coil Tubing Technology, Inc. In November 2005, IPMC Holdings Corp., a Florida corporation, we and Grifco entered into an Agreement For Exchange of Common Stock (the “Exchange Agreement”), whereby IPMC Holdings Corp. agreed to exchange75,000,000 newly issued shares of its common stock (representing approximately 89% of IPMC Holdings Corp.’s then outstanding stock, based on 14,200,894 shares of IPMC Holdings Corp.’s outstanding common stock prior to the exchange) to Grifco for the 51,000 pre Forward Split shares stock (20,000,000 shares post Forward Split ), representing 100% of our outstanding shares, which Grifco held subsequent to the Purchase Agreement (described above). As a result of the Exchange Agreement, we became a wholly owned subsidiary of IPMC Holdings Corp. and IPMC Holdings Corp. became a majority owned subsidiary of Grifco.We had no role in the Exchange Agreement, other than in certifying certain disclosures made about the Company in the Exchange Agreement, and being the entity exchanged from Grifco to IPMC Holdings Corp.IPMC Holdings Corp. had approximately 310 shareholders of record prior to the Exchange Agreement. Coil Tubing Technologies, Inc. was formed in Nevada on November 30, 2005.On December 8, 2005, .IPMC Holdings Corp. entered into a Plan and Agreement of Merger and Reorganization (the “Merger”) with Coil Tubing Technologies, Inc., pursuant to which each outstanding share of IPMC Holdings Corp. was exchanged for one share of Coil Tubing Technologies, Inc. .The resulting entity from the Merger took the name Coil Tubing Technology, Inc.As a result of the Merger, Coil Tubing Technology, Inc., our parent company (“Coil Tubing”) became the sole surviving corporate entity of the IPMC Holdings Corp. and Coil Tubing Technologies, Inc. Merger, and we became a wholly owned subsidiary of Coil Tubing.Coil Tubing Technology, Inc. had no business or operations prior to the Merger with IPMC Holdings Corp. 36 Subsequent to the Exchange Agreement, Grifco continued to provide financial assistance to Coil Tubing in the form of cash contributions to our subsidiary, Coil Tubing Technology, Inc., a Texas corporation (“CTT”), for the benefit of Coil Tubing, as the Company, through its subsidiary, CTT, represented all of Coil Tubing’s operations.Such cash contributions totaled approximately $500,000 from the date of the Exchange until May 2006, and a portion ($75,000) of the contributions were treated as loans.These loans wererepaid in full in the second quarter of 2007.No additional contributions have been made by Grifco since March 2007. The contributions provided by Grifco were used by us for working capital and to pay certain expenses including legal and accounting expenses and to rebuild the Company’s machine shop, and to repair and replace certain coil tubing machinery, including the Company’s computer numerical control (“CNC”) equipment, which was damaged while under the control of Grifco. It is believed that Grifco entered into the Exchange Agreement, because it believed that our operations would bring more value to its shareholders if we were a stand alone company with operations separate from Grifco, and we could trade our shares on a public market.It was originally anticipated that Coil Tubing, our parent company, would bring its filings current and trade its shares on the Over-The-Counter Bulletin Board.Coil Tubing has been unable to obtain historical financial information to date, and has therefore been forced to trade its shares on the Pink Sheets trading market.As a result, our management decided it was in our best interests to distribute our stock to the stockholders of Coil Tubing, which it believed would provide us a better chance of trading our shares on the Over-The-Counter Bulletin Board and bring greater value to the shareholders of Coil Tubing. Coil Tubing Material Stock Transactions In November 2005, in connection with and pursuant to the Exchange Agreement, IPMC Holdings Corp. issued 75,000,000 shares of restricted common stock to Grifco. In December 2005, Coil Tubing's Board of Directorsissued 3,000,000 shares of common stock to an individual, Eric Littman, in connection with the conversion of a Convertible Note. In December 2005, Coil Tubing's Board of Directorsissued 3,500,000 shares of common stock to an entity, Progressive Media Inc., in connection with the conversion of a Convertible Note. In December 2005, Coil Tubing's Board of Directorsissued 8,500,000 shares of common stock to an individual, James Thorpe, in connection with the conversion of a Convertible Note. In February 2006, Coil Tubing's Board of Directorsissued 75,000,000 shares of common stock to Jerry Swinford, Coil Tubing’s President in consideration for services rendered as Coil Tubing’s officer.The shares were later cancelled in June 2007 in connection with and pursuant to the Agreement and Restatement (described below). In February 2006, Coil Tubing's Board of Directorsissued 75,000,000 shares of common stock to Lois Newman, Coil Tubing’s then Director in consideration for services rendered as Coil Tubing’s Director.The shares were later cancelled in November 2006. In May 2007, Coil Tubing sold 11,363,636 units, consisting of one share of common stock and one warrant to purchase one share of common stock for $0.022 per share, to Bert Pohlmann, an indvidual, for aggregate consideration of $250,000, which funds were subsequently contributed to the Company.Coil Tubing claims an exemption from registration afforded by Section 4(2) of the Act since the issuance did not involve a public offering, the recipient took the shares for investment and not resale, the recipient had such access to similar information which would be included in an offering prospectus, and Coil Tubing took appropriate measures to restrict transfer. No underwriters or agents were involved in the issuance and no underwriting discounts or commissions were paid by Coil Tubing. In August 2007, Coil Tubing sold 11,363,636 units, consisting of one share of common stock and one warrant to purchase one share of common stock for $0.022 per share, to Bert Pohlmann, an indvidual, for aggregate consideration of $250,000, which funds were subsequently contributed to the Company.Coil Tubing claims an exemption from registration afforded by Section 4(2) of the Act since the issuance did not involve a public offering, the recipient took the shares for investment and not resale, the recipient had such access to similar information which would be included in an offering prospectus, and Coil Tubing took appropriate measures to restrict transfer. No underwriters or agents were involved in the issuance and no underwriting discounts or commissions were paid by Coil Tubing. 37 Summary of 2007 Material Corporate Events and Agreements Regarding the Company In May, 2007, our majority shareholder, Coil Tubing, determined it was in our best interest to redomicile from the State of Texas to the State of Nevada, and on May 24, 2007, we entered into a Plan of Conversion and filed Articles of Conversion with the Secretary of State of Texas and Nevada, shortly thereafter, to affect a conversion to a Nevada corporation (the “Conversion”). Concurrently with the Conversion, we increased our authorized shares of common stock to 500,000,000 shares, $0.001 par value per share, and authorized 10,000,000 shares of blank check preferred stock, $0.001 par value per share. In May 2007, we entered into an 1) Agreement and Release and 2) a Novation of Agreement For Exchange of Common Stock (collectively the “Release and Restatement”) with Coil Tubing, Grifco, our Chief Executive Officer and Director, Jerry Swinford and James Dial, the Chief Executive Officer of Grifco. Pursuant to the Release and Restatement, the parties agreed that Grifco would distribute the 75,000,000 shares of Coil Tubing which it held (which shares were received in connection with the Exchange Agreement, described above) to its shareholders (which shareholders will participate in the Distribution) and Coil Tubing would issue Grifco 1,000,000 shares of Series B Preferred Stock, which will have no voting rights and will not participate in the Distribution, but will be convertible into 20,000,000 shares of Coil Tubing common stock, if Grifco exercises its option to purchase the Series A Preferred Stock of Coil Tubing. Our Chief Executive Officer and Director, Jerry Swinford, who is also the Chief Executive Officer of Coil Tubing, currently holds 1,000,000 shares of Series A Preferred Stock of Coil Tubing, which Series A Preferred Stock gives him the right to vote 51% of all of the outstanding voting shares on any shareholder votes. The “Option Period” which allows Grifco the right to purchase the Series A Preferred Stock of Coil Tubing for aggregate consideration of $100 lasts two (2) years from the date Mr. Swinford no longer desires to hold the Series A Preferred Stock of Coil Tubing.The Company anticipates that Mr. Swinford will no longer desire to hold the Series A Preferred Stock of Coil Tubing at such time as we have conducted our distribution. The Release and Restatement agreements also provided that Jerry Swinford cancel 75,000,000 shares of Coil Tubing which he held. The Release and Restatement also provided that Grifco on behalf of itself, its shareholders, directors, officers, attorneys, agents, employees, heirs, predecessors, successors, affiliates, and assigns, and Mr. Dial released, acquitted and forever discharged us, Coil Tubing and Mr. Swinford along with their shareholders, directors, officers, attorneys, agents, employees, heirs, predecessors, successors, affiliates, from any and all claims, demands and causes of action of any nature whatsoever, whether arising under any contract or in tort, or arising under any state or regulation or under common law, which were or which could have been asserted in, or which arise from or in any way relate to the various activities by the parties, or which arise from or relate to any of the events giving rise thereto, and including all damage and other events arising therefrom.However, neither we nor Coil Tubing released Grifco from any claims or causes of action. The Release and Restatement also included a provision whereby the parties agreed that Mr. Swinford would enter into an Employment Agreement with us, whereby he will serve as our Chief Executive Officer for a period of time to be determined by our Board of Directors (as described below), and that he would be issued shares of our Preferred Stock enabling him to vote 51% of our outstanding common stock, which have been issued as of the date of this Registration Statement and are described in greater detail below. Additionally, pursuant to the Release and Restatement, Grifco agreed to cancel an Assignment of Patent made by Jerry Swinford in April 2005 in connection with the Purchase Agreement. Pursuant to the Release and Restatement, the parties also agreed to amend certain inconsistent terms of the Exchange Agreement, and that Grifco and Mr. Dial agreed to release and discharge Coil Tubing, us and Mr. Swinford from any and all liability, claims or demands whatsoever in connection with the Exchange Agreement. The Agreement and Release was entered into to clarify various agreements, discussions and understandings between the parties to the Agreement and Release.Additionally, as described above, Grifco had made certain capital contributions to the Company on behalf of Coil Tubing, and the Company desired to have Grifco release the Company from any and all claims associated with such contributions and/or any other claims that Grifco may have had against the Company. 38 The Novation and Agreement for Exchange of Common Stock was entered into to clarify exactly which entity was transferred to IPMC Holdings Corp. in November 2005, as the prior documentation did not make the distinction clear between the Company and its wholly owned subsidiary Coil Tubing Technology, Inc. (a Texas corporation).In essence, the Novation and Agreement for Exchange of Common Stock corrected errors in the original documentation relating to the IPMC Holdings Corp. and Grifco exchange and made such documents comply with the actual intention of the parties to such agreements. On June 19, 2007, our Board of Directors, and majority shareholder, Coil Tubing, approved a 392.1568627 for one forward stock split of our issued and outstanding common stock, for all shareholders of record as of June 19, 2007 (the “Forward Split”). As a result, our issued and outstanding shares increased from 51,000 prior to the forward stock split to 20,000,000 shares subsequent to the forward stock split. The effects of the Conversion and Forward Split have been reflected throughout this Prospectus. On or about June 19, 2007, our Board of Directors approved the designation of 1,000,000 shares of our Series A Preferred Stock. The Series A Preferred Stock is described in greater detail below under “Description of Capital Stock.” On June 19, 2007, subsequent to the Forward Split, we issued 1,000,000 shares of Series A Preferred Stock in Coil Tubing Technology Holdings, Inc. to Jerry Swinford, our sole officer and Director.The Series A Preferred Stock has the right to vote, in aggregate, on all shareholder matters equal to 51% of the total vote.The Series A Preferred Stock will be entitled to this 51% voting right no matter how many shares of common stock or other voting stock of the Company are issued or outstanding in the future (the “Super Majority Voting Rights”).The Company designated the shares of Series A Preferred stock with the Super Majority Voting Rights, so that Mr. Swinford would retain control over the Company for as long as he held the Series A Preferred Stock, regardless of the number of shares of common stock of the Company which were outstanding.Mr. Swinford also holds 1,000,000 shares of Series A Preferred Stock in Coil Tubing, which shares were issued to Mr. Swinford in May 2007, as described below.Unless otherwise stated or the context would suggest otherwise, all references to the Series A Preferred Stock contained in this Registration Statement refer to the Series A Preferred Stock of the Company, and not Coil Tubing. The shares of Series A Preferred Stock in the Company, with the Super Majority Voting Rights, and the Series A Preferred Stock of Coil Tubing, were issued to Mr. Swinford so that he could control the distribution of the Company’s common stock to the shareholders of Coil Tubing and approve various agreements and documents which would need to be entered into in connection with the Distribution regardless of the number of outstanding shares of Coil Tubing, and without having to expend additional resources in obtaining shareholder consents.Additionally, Hammelman, from whom the Company and as a result, Coil Tubing derives a substantial amount of its revenues would only move forward with its relationship with Coil Tubing and the Company if it was clear to Hammelman that Mr. Swinford and not Grifco controlled the operations of Coil Tubing and the Company.Finally, because Mr. Swinford controls the intellectual property right which the Company, and as a result, Coil Tubing, uses to generate the majority of its revenues, the Company and Coil Tubing determined it was reasonable for Mr. Swinford to have voting control over such companies and therefore dictate the use and exploitation of such intellectual property. 39 Corporate Organization 40 DESCRIPTION OF BUSINESS OPERATIONS: What is Coil Tubing Technology? Coiled tubing refers to using a long, thin, continuous string of hollow pipe that is mounted on a truck to workover oil and gas wells. Crews lower this tubing into the well under the careful control of an operator and once in place this pipe allows the usage of specialized tools, and the pumping of fluids such as nitrogen into the well. The tool string at the bottom of the coil is often called the bottom hole assembly (“BHA”). The BHA can range from something as simple as a jetting nozzle, for jobs involving pumping chemicals or cement through the coil, to a larger string of logging tools, depending on the operations. Coiled tubing is used for a wide range of oil field services, including but not limited to drilling, logging, cleanouts, fracturing, cementing, fishing, completion and production. Due to the natural characteristics of the hydrocarbon reservoir, a production reservoir needs maintenance to keep up production levels. Traditionally, workovers were performed using traditional rigs and jointed pipes. However, improvements in the material used to manufacture coiled tubing as well as quality of the tools used in the bottom hole assembly have boosted demand for coiled tubing compared to traditional jointed drill pipes. Compared to a coiled tubing unit, a traditional rig using jointed tubes, is complex, immobile and requires a large surface to operate. Moreover, coiled tubing allows for workovers leaving the production tubes in the well as the coiled tubing can be fed through the production tubes instead of having to pull these tubes out replacing them with jointed pipes. The consequential saving in time and related cost has proven to be significant. Furthermore, drilling with coiled tubing allows the operator to virtually steer the bottom hole assembly in any desired direction to optimize production of the reservoir with relative ease at limited cost, creating for example multi-lateral wells. If need be, the operator can maintain a continuous under-balanced condition throughout the whole drilling operation, whereas a conventional rig and jointed pipe may require re-establishment of under-balanced conditions every 30 ft drilled. Expanding an existing well to increase production levels using coiled tubing re-entry drilling, thereby extending the life of the existing facilities has created an enormous potential for the oil companies to reduce the cost per barrel produced. Circulation The most popular use for coiled tubing is circulation. A hydrostatic head (a column of fluid in the well bore) may be inhibiting flow of formation fluids due to its weight (the well is said to have been killed). The safest solution to this problem is to attempt to circulate out the fluid using a gas, frequently nitrogen. By running in coiled tubing to the bottom of the hole and pumping in the gas, the kill fluid can be forced out to production. Pumping Pumping through coiled tubing can also be used for disbursing fluids to a specific location in the well such as for cementing perforations or performing chemical washes of downhole components such as sandscreens. In the former case, coiled tubing is particularly advantageous compared to simply pumping the cement from surface, as allowing it to flow through the entire downhole pipe could potentially damage important components. Drilling A relatively modern drilling technique involves using coiled tubing instead of conventional drill pipe. This has the advantage of requiring less effort to get in and out of the well (the coil can simply be run in and pulled out while drill string must be assembled and dismantled joint by joint). Instead of rotating the drill bit by using a rotary table or top drive at the surface, it is turned by a downhole motor, powered by the motion of drilling fluid pumped from surface. Logging and perforating Well logging usually refers to downhole measurements made via instrumentation that is lowered into the well at the end of a wireline cable (the simplest way to lower equipment in and out of the well, usually just a long strand of very thin wire). These tasks are by default the realm of wireline because coiled tubing is rigid; it can be pushed into the well from surface. This is an advantage over wireline, which is gravity dependent and depends on the weight of the toolstring to be lowered into the well. For highly deviated and horizontal wells, gravity may be insufficient. Fishing The application of tools, equipment and techniques for the removal of junk, debris or fish (anything left in a wellbore) from a wellbore. By not having to connect individual pieces of pipe, coiled tubing crews greatly increase the speed of putting pipe into the well and saves time and costs for the well owner, whether dealing with circulation, pumping, drilling, logging and perforating and/or fishing operations. 41 BUSINESS OPERATIONS We specialize in the design and production of proprietary tools for the coil tubing industry. We concentrate on four categories of coil tubing applications: tubing fishing, tubing work over, pipeline clean out, and coil tubing drilling, which categories of applications are described in greater detail below. We currently manufacture about 25% of our tools and components in house at our Spring, Texas offices. We also outsource approximately 70% of our tools and components to be manufactured by outside manufacturers (described in greater detail below) and purchase the remaining 5% of our products off the shelf. Coiled Tubing Drilling Although coiled tubing drilling has always provided an alternative to traditional vertical drilling, more sophisticated applications like horizontal, underbalanced, and re-entry drilling have elevated the success of coiled tubing in drilling applications in recent years. We manufacture and rent several products to be used in drilling applications, including the following: The “Jet Motor” - The Jet Motor is a tool that produces rotation and horsepower by pumping fluid or gas through the components of the tool. The power generated by the tool is then used to drill subterranean objects in an oilwell or to deepen an existing well. The “Pulsator” - The Pulsator is a tool much like an automobile shock absorber. The tool absorbs spike loads induced by the drilling application, which are often created by a Jet Motor or other similar tool. The “Heavy Hitter” - The HeavyHitter jar enables energy to be stored like a spring placed in tension. When released the energy accelerates and is released to an internal hammer and anvil creating impact force to a strike an object in a well. The “Amplidyne” - The Amplidyne is used to store the energy released by the HeavyHitter through a fluid spring. Upon release of the energy the Amplidyne allows acceleration of energy and magnifies the impact of the Heavyhitter. Thru Tubing Well Maintenance One of the biggest advantages of using coiled tubing technology is the ability to perform live-well workovers instead of killing the well first with fluids and deploying a conventional workover rig to the well. Our tools allow the well tubing to be cleared instead of replaced. We believe that the time and cost savings and ultimate effect on the cost per barrel produced using our technology are considerable. Our thru tubing well maintenance products include: The “Jet Hammer” - The Jet Hammer is a tool that creates rotational horsepower and axial impact energy to remove objects from a wellbore. The tool works under the same principal as a jackhammer cycling to 2000 impacts per minute. The tool is used for the removal of scale, sand cement, barium and paraffin from production tubing and the tool is also effective in shattering glass and ceramic discs placed in the well. The tool can be powered by water, light drilling fluids, air, nitrogen or other acid media. The tool is easy to operate and can withstand temperatures of up to 500 degrees Fahrenheit. Bits for the Jet Hammer are designed to maximize the penetration rate of the tool by taking advantage of the tool’s unique combination of rotational and percussive impact forces. The “Jet Motor” - The Jet Motor is a very compact (19 inch overall length) down hole motor. The tool has a unique jetting system to maximize torque. It has no rubber thereby allowing the use of acids, nitrogen or fluid at high operating temperatures. The tool is ideal for use in wells up to 500 degrees Fahrenheit. The “Rotorjet” - The Rotorjet is a tool developed in liaison with our associate Hammelmann and is used to clean production tubing of sediments deposited during the production of oil and gas. The Rotorjet also is used to clean perforated areas through exerting high jet velocities into producing formations thus increasing well production. The Rotorjet is described in greater detail below under Pipeline Cleanout. 42 Coiled Tubing Fishing Fishing in the oilfield is generally known as the process of removing debris from a well. The process is used when a well production is affected and the debris must be removed. The “Rotating Tool” - The Rotating Tool has been designed and developed specifically for use in our coiled tubing operations. Its purpose is to mechanically provide rotation to assist in connecting to a fish. The Rotating Tool can be also be used with HeavyHitters in combination with an Amplidyne to remove a fish that remains stuck. The Rotating Tool currently generates more revenue for us than any other tool. The “Heavy Hitter” - The HeavyHitter as described in the drilling application above, can also be used in the fishing operations. The “Amplidyne” - The CTT Amplidyne, also discussed above, can also successfully be used for fishing operations. Pipeline Cleanout The Rotorjet is a tool developed in liaison with our associate Hammelmann. The tool is used to clean the inner pipeline walls. The Rotorjet features variable rotational speeds and can hold pressures from 600 to 20,000 pounds per square inch (“PSI”) providing maximized nozzle velocities for cleaning. The Rotorjet can remove paraffin and other sediments from pipelines without use of chemicals. We believe that the maintenance of a pipeline using a Rotorjet extends the pipeline life and maximizes the pipeline efficiency. We mainly focus on the development, marketing and rental of advanced tools and related innovative technical solutions to be used with coil tubing in the bottom hole assembly (“BHA”) for the exploration and production of hydrocarbons (“E&P”). Although various companies in the E&P services business have realized the importance of coiled tubing, we have focused entirely on the development of dedicated, patented, proprietary downhole tools and the related marketing strategies. We believe that we have identified a market for an aggressive, innovative and independent, full line, tool company and have pursued that business strategy. We offer a turnkey tool package containing a full line of standard tools and proprietary downhole tools or a single item tool rental. Since the United States domestic market is currently by far the largest market for coiled tubing, we are currently focusing primarily on the domestic market, as well as to a limited extent, Canada.However, moving forward, we anticipate expanding our marketing efforts into the North Sea and Middle Eastern markets. We believe that the possibility to extend the life of platforms makes it extremely attractive to use coiled tubing offshore. Coiled Tubing Industry The coiled tubing industry is made up of three operational segments: · Oil Companies; · Coiled Tubing Operators; and · Service Companies. Oil companies typically outsource most of their coil tubing work to the E&P service industry in general and the coiled tubing industry in particular.
